 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDPACIFICINTERMOUNTAIN ExPREssCOMPANYandGLENND. SANDERS?INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CIIAUFFERS, WARE-HOUSEMEN& HELPERS OF AMERICA, OVER-THE-ROAD AND CITYTRANSFER DRIVERS,HELPERS,DOCKMEN & WAREHOUSEMEN LOCALNo. 41, AFLandGLENN D. SANDERS.Cases Nos. 17-CA-612 and17-CB-85. September 30,1951Decision and OrderOn November 25, 1953, Trial Examiner Robert L. Piper issued hisIntermediate Report finding, as is set forth more fully in the copyof the Intermediate Report attached hereto, that neither of the Re-spondents had engaged in the unfair labor practices respectivelycharged to them by the complaint.He recommended, accordingly,that the complaint be dismissed.Thereafter, the General Counseland the Charging Party filed exceptions to the Intermediate Reportand supporting briefs and both Respondents filed briefsin supportof the Intermediate Report, which included a statement of objectionsto a subsidiary finding of the Trial Examiner.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.These rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case and for the reasons hereafter set forth, finds merit in theexceptions filed by the proponents of the complaint.Accordingly, theBoard hereby adopts only so much of the Trial Examiner's findingsof fact as are consistent with the opinion set forth below, and rejectsthose conclusions of the Trial Examiner which go to the substantiveunfair labor practice allegations of the complaint, as well as the recom-mended dismissal of the complaint which flowed from such con-clusions.A. PreliminarystatementAs appears from the Intermediate Report, the complaint hereinseeks primarily to test : (1)Whether the Respondent Company 1 ef-fected the discharge of Glenn Sanders on January 13,1953, and threat-ened Paul Dunbar with discharge on the same date, for reasons pro-scribed by Section 8 (a) (1), (3), or (4) of the Act; and (2) if so,whether, within the meaning of Section 8 (b) (2), the RespondentUnion 2 "caused" or "attempted to cause" such discharge action.Stated in broad terms, the theory upon which this complaint wasprimarily litigated was that the Company discharged Sanders and1Hereinafter referred to merely as the Company.2Hereinafter referred to merely as the Union.110 NLRB No. 14. PACIFIC INTERMOUNTAIN EXPRESS COMPANY97threatened to discharge Dunbar, following the exertion of union pres-sures on sympathetic company officials, because these two employeesplayed a prominent role in a "dissident" 3 employee movement whichthe Union found objectionable. This dissident movement was directedtowards obtaining, through clearly protected activities which includedthe invocation of Board procedures, a change in the administration ofcertain contractual "seniority" provisions having an adverse effect onthe work assignments of the dissidents.As an additional complemen-tary theory, the General Counsel also set out to establish the Com-pany's independent animus against Sanders and others of the dissidentemployee group.This theory has as its basis the argument that thedissidents' activities sought to disrupt the harmonious relations be-tween the Company and the Union, and had included action involvingthe Respondents in a Board complaint proceeding seeking to imposeupon them back pay and other financial liabilities.4The Trial Examiner found certain essential elements of so muchof the General Counsel's theory as goes to the portion of the com-plaint involving Sanders to be supported by the evidence.Thus, hefound ample-and largely undisputed-record evidence of : (a) San-ders' prominent leadership of the dissident employee movement; (b)Sanders' prominent role in the invocation of both intraunion rightsof appeal to the Union's International body and of Board proce-dures, as a means of obtaining a favorable resolution of the "senior-ity" and other disputes of interest to the dissidents; (c) the openlyand sometimes violently expressed animosity of the union leaderstowards Sanders because of the nature and extent of his activities ;and (d) the Company's knowledge of the basis of the dissidents' dis-pute with the Union, and of Sanders' prominent role in t; dissidentmovement.He found also that although the Company sought to jus-tify Sanders' discharge on the basis of his alleged violation of postedspeed limits while operating a company truck, the evidence did nottend to establish the factual validity of the speed violations charged toSanders.However, the Trial Examiner found the General Counsel's case tobe lacking in the following elements equally essential to establish achain of proof supporting the complaint, namely, evidence either thatthe Union had exerted pressures upon the Company to effect Sanders'removal, or that the Company was concerned in or affected by San-ders' dissident activities or was otherwise interested in resolving thedispute between Sanders and the Union in the latter's favor.Ap-parently, in light of his conclusion as to the existence of such eviden-3 The term "dissidents"is used to refer to the group of employees-all of whom weremembers of the Union-who objected to the assignment of work on the basis of a "seniority"rating predicated on the date they became members of the Union.4 SeePaccfic Intermountain Express Company,107 NLRB 837.338207-55-vol 110-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDtiary gap, he found no significance in the fact that the Company'sdischarge of Sanders followed by a few hours both the close of theBoard hearing on the unfair labor practice complaint against theCompany and the Union based upon their administration of the con-tractual seniority provisions and other acts,' and the union attorney'sthreats to Sanders during a temporaryrecessof the hearing on thatday.'In testing the Trial Examiner's conclusions we note that, but forhis subsidiary determination that, generally, the testimony of San-ders was not credible, the General Counsel's 8 (a) (3)"case" againstthe Company, at the very least, would be clearly sustainable.ForSanders testified that, on a number of occasions, which closely coin-cided with certain of the more important steps taken by Sanders orpromoted by him, in the interest of the dissidents' position, companysupervisory agents variously attempted to discourage his activitiesand to persuade him to transfer to another company terminal; andtold him among other things, that the Company was under great unionpressures to effect his discharge.For the various reasons hereafterset forth, we feel that Sanders' testimony should be credited.How-ever, because we are reluctant to disturb a Trial Examiner's credi-bility findings, we sought first to test the validity of his conclusionson a basis least disruptive of such findings.We are satisfied thateither of these two alternative approaches to the record warrants sus-taining the complaint.We shall discuss first our analysis of the facts and issues presentedwithout resort to so much of Sanders' testimony as attributes to com-pany agents the attempts above noted to discourage his dissidentactivity. ;B. The additional evidentiary support for the complaint allegationsIn general agreement with the position of the General Counsel, webelieve that the record and the findings made in the earlierPacificIntermountaincase (in which the same Respondents were parties)may properly serve as a frame of reference for our considerationof the problems specifically presented here.' In that earlier case, theBoard found, among other things, that the Company encouraged5 See footnote 4,supra.BThe Trial Examiner also found that the statements of the union attorney on thatoccasion were not attributable to the Union.For reasons hereafter indicated, we do notagree.'rPacific Intermountain Express Company, supra,footnote 4.In view of the identityof the parties and the record showing herein of the connection between the prior proceed-ing and the instant one,there can be no question of the propriety of our judicial noticeof facts established in the prior case.That proceeding,initiated before the events hereforming the subject of the complaint occurred,and still pending at the time of their occur-rence, was disposed of by the cited Board decision on a date following the Trial Examiner'sdisposition of the instant case. PACIFIC INTERMOUNTAIN EXPRESS COMPANY99membership in the Union at the expense of rights guaranteed employ-ees by the Act by agreeing to be bound, in the exercise of managerialpowers relating to the employees' work relationships, by union "sen-iority" determinations.'The evidence upon which this finding restedincluded a contract, originally executed in 1949 and effective untilJanuary 1952, and a contract executed in January 1952 and effectivethroughout the entire period of time here material.Under the ear-lier contract, the Company granted the Union unqualified power tomake "seniority" determinations affecting, among other things, theorder of employees' work assignments.Under the later contract, theCompany expressly qualified the Union's power by a provision re-quiring it to make "seniority" determinations without regard to theemployees' membership or nonmembership in the Union, and thusostensibly reserved a right to deal with employee complaints over thevery kind of union "seniority" determinations about which the dissi-dent employee group was here concerned. In view of this provisionand the statutory obligations of the Company on the previously liti-gated "seniority"issues,we consider as highly material to the instantcaseevidence, more fully detailed below, that the Company failed totake any action to investigate or resolve the legitimate complaintsof its employees against the discriminatory effects of the "seniority"determinations on their job interests.The Intermediate Report makes reference to a number of extraor-dinary occurrences which reasonably should have provoked a dis-interested or impartial company having an arm's length relationshipto the union representing its employees, into some action on behalf ofthe dissidents, even if it were not wholly aware of its statutory obli-gations so to do. In addition, the record describes a number of in-stances,noted in part by the Trial Examiner, that the dissidentemployees directly requested or invoked the Company's assistance, andthat the Company either specifically referred these requests to theUnion or regarded them with apparent indifference.The more im-pressive of the instances we have reference to and the extent ofSanders' role therein, appear from the following resume of the dis-sidents' activities-most of which were known to the Company.Among other things, the record discloses that the dissidents' at-tempts to obtain a correction of the "seniority" situation began witha protest, lodged by Sanders in behalf of the dissidents with CompanySupervisor Lester Baker,' in November 1951.This occurred shortly8Member Murdockdid not participate in theearlier case,and has since,inMinneapolisStar and Tribune Company,109NLRB 727, dissented from the holdingthat such a clauseisa perse violationof the Act contrary to the principleof the earlierFirestone Tire &Rubber Company,93 NLRB 981. Accordingly, to the extent that the instant case may relyupon the finding ofa perse violationin the earlier case, he dissociates himself from suchreliance.9 Baker had served as a union steward before his promotion to the supervisory ranks. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter the Union directed that driving assignments from the "extraboard"would thereafter be predicated on union membership"seniority" rather than on "rotation" of runs.Baker stated that theCompany had no "control" over the matter and referred Sanders tothe Union.Thereafter, and on the same date, Sanders, together witha group of approximately 30 drivers, went to the union offices to pro-test.Speaking on behalf of the employee group, Sanders stated thecomplaint to Local Union President Hayes and to their assistant unionbusiness agent, Stanley Clevenger.When the group received no satis-faction from that source, Sanders prepared a petition form solicitingemployee signatures protesting the "seniority" change and seeking areversal of work assignment methods to the nondiscriminatory "rota-tion" basis.This petition, posted on the part of the company bulletinboard assigned to union-employee use, was removed after a numberof signatures had been placed thereon, and a note was left in its place,purportedly signed by Union Steward Sam Smith stating that thesponsor or sponsors of the petition could obtain the same by calling forit at the union hall.Thereafter, Sanders went again to see Supervisor Baker, requestinginformation from him relative to the "seniority" matter so that hecould prepare an appeal to the International officers of the Union. Inthe course of this discussion, Baker indicated to Sanders that he wasaware of the "petition" episode detailed above.The above events, occurring within the first few weeks after theadoption of the disputed "seniority" definition, were followed by aseries of actions, initiated by Sanders, to obtain the intervention of theUnion's International officials in the matters concerning the dissidentgroup. In preparing and submitting the appeal to the International,Sanders prepared various papers,10 circulated protest and appealforms among the employees soliciting their signatures and support,talked extensively to International officers, and, at the latter's request,,formulated a written plan for the orderly return of the extra board toa "rotation" basis, as well as for what the dissidents believed wouldbe a more equitable "vacation" plan."On or about February 15,Sanders posted this "plan" on the same bulletin board on which the.prior petition referred to above had been posted, soliciting employeesignatures supporting the same. It was removed within 2 to 21/2 hours,after posting.When Sanders heard of the removal of this petition, he phonedSupervisor Baker promptly and asked him if the Company had takenitdown.Baker told him that although he had seen the petition,.neither he nor any other company agent had removed it.He advised10 In many instances,copies of the appeals were sent by Sandersto the Companyu Employee choices of vacation dates wereapparently also affectedby the "seniority"definitionsadopted by the Union. PACIFIC INTERMOUNTAIN EXPRESS COMPANY101Sanders, however, that Sam Smith (the union steward) had phonedBaker a "few minutes," earlier, to ask whether Baker had posted theplan, that when Baker told him that "the drivers" had posted it, Smithtold Baker in effect that "this is union business," and that the Unionhad not authorized the posting. Sanders then placed a long-distancecall to International Union Officer Thirion seeking authority to repostthe petitions.Thirion told him he did not wish to grant such authorityover tie phone because "something might precipitate a riot," and thathe would be coming there himself shortly and to "let the matter ride."In the next few days, and about February 20, Sanders phoned oneHudson, an official of the Central States Drivers Council-the unionbody responsible for negotiating the disputed agreement in behalf ofa number of local unions, including the Respondent Union. Sanderscomplained to Hudson of the failure of the Council to hand down anofficial interpretation of the "seniority" clauses.When Hudson re-plied that this seemed to involve a question of "local autonomy,"Sanders remarked that he regarded "autonomy" as meaning some-thing other than "license to commit all kinds of outrages against themembers."On February 22, Sanders went to the union hall to take up withHayes and Clevenger further complaints respecting the handling of"seniority" rosters, and other matters.He spoke to Local UnionPresident Hayes and to Assistant Union Business Agent Clevenger,and after a few minutes of discussion, Clevenger assaulted Sanders,and "beat him up" to such an extent that Sanders required hospitaliza-tion.The assault was reported in the newspapers and, admittedly,its occurrence came to Supervisor Baker's attention.Within the next 2 weeks, Sanders obtained the opportunity to speakwith the Company's director of employee relations, Schaefer, who wasin Kansas City attempting to settle a citywide strike of drivers anddockworkers called by the Union. In the course of an inquiry posedby Sanders as to whether the drivers should pay dues directly to theUnion since, because of the strike, there were no wages from which theCompany could make the customary checkoff of such dues, Sanders ad-vised Schaefer that the "seniority" grievance was pending before theUnion's Central States Drivers Council and that if the latter failed tomake a resolution of the matter favorable to these aggrieved em-ployees, the employees would take that and several other issues to theNational Labor Relations Board.On April 14, 1952, after all the foregoing activities failed to resultin a correction of the discriminatory seniority policy upon the basisof which the Company continued to assign work from the extra board,Sanders, on behalf of other employees immediately affected by thispolicy, sought the advice of the Seventeenth Regional Office of the 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard and relayed this advice to the affected employees.This wasfollowed by the filing of a number of individual charges-amongwhich was that of Paul Dunbar-naming both the Company and theUnion as Respondents and specifically attacking the "seniority"arrangement as discriminatory within the meaning of Section 8 (a)(3) and (1) of the Act, and the Union's causation of it as a violationof Section 8 (b) (2) and 8 (b) (1) (A). In the latter part of April1952 (according to the testimony deemed credible by the, TrialExaminer) Sanders spoke to Driver-Supervisor Baker requestingthat, when Baker met with other terminal managers, he investigatethe possibility of Sanders' obtaining a transfer to one of the westernterminals.According to Baker's testimony, Sanders requested thetransfer because his wife was afraid he "might get killed or some-thing" if he remained in Kansas City. Because of the April 29 unionaction, described below, and for other reasons, however, Sanders laterturned down a transfer offered by Baker sometime in early May.On April 29, 1952, the local union membership passed a resolutionfavoring the "seniority" definition Sanders was interested in obtain-ing, and in May 1952, the Union took steps returning the extra boardto the nondiscriminatory "rotation" system of assigning "extra" runsso far as newly hired employees was concerned.12 In July 1952, theunion majority canceled this prior action and reverted to the priorunion membership "seniority" system.In August 1952, Sanders, Bradshaw, and Dunbar wrote letters tothe Respondent Company, mailing copies thereof to the Company'sexecutive vice president at their general offices in Oakland, California.In these letters the employees notified the Company that they wouldhold it accountable for all losses they suffered as a consequence of thechange in the method of work assignments. Thus, in addition to seek-ing, through the Board's processes, a remedy for the discriminatoryseniority policy adhered to by the Company and Union, several ofthe aggrieved employees endeavored to bring concerted pressure uponthe Company, through notification of intent to enforce their claimedcontract rights.In September 1952, as a result of a letter protesting conditions inthe Kansas City terminal, written to the Company by Dunbar, two ofthe Company's officials, namely, Schaefer and Alamang, met withDunbar and Sanders in Schaefer's room at the Town House Hotel inKansas City, Kansas. It was admitted by the company agents that, inv The Board found in the firstPacific Intermountaindecision,supra,footnote 4, that"although the union did adopt a new method of determining the seniority of transfereeson April 21, 1952 [sic] it did not revise the seniority determinations previouslymade . . . but continued in effect the discriminatorily established seniority dates of allemployees who had transferred to the Respondent Union before April 21, 1952." Dunbarwas one of these employees. PACIFIC INTERMOUNTAINEXPRESSCOMPANY103the course of the 1 to 11/2 hour discussion at this time, the question ofseniority and the rotating work assignment policy was brought up."The picture with which we are thus presented is one in which the Com-pany referred to the union employee complaints on a matter fallingwithin its managerial domain and deliberately accepted the discrimi-natory union "seniority" determinations in the face of knowledge thatthe Union not only failed and refused to deal fairly with the em-ployees' complaints, but had sought to coerce the employees intoabandoning their efforts to enlist support for a correction of the situ-ation in their favor.We are satisfied, in these circumstances, that theCompany's indifference to its employees' legitimate complaints, itsreference of the same to the Union for ultimate disposition, and itsratification of the Union's treatment of same, evidences a companyhostility towards the dissidents' activities and a predilection to act,with respect to such employees, in harmony with the Union's sugges-tions or desires.We come, then, to the events closely related in time to Sanders' dis-charge.The Board's complaint in the prior case issued on November24, 1952.The immediate effect of such issuance was to serve the Com-pany with definite notice that as a result of its acceptance of theUnion's dictates on the "seniority" issue and on other matters, it nowran the financial risk of a Board-directed back-pay and checkoff re-imbursement order, and the inconvenience of a Board-imposed pro-scription in its contractual relations with the Union.From theUnion's point of view, the complaint served notice upon it of thefinancial risk of back-pay liability and of its loss of the use of its long-enjoyed "seniority" powers as a union-security device. In these cir-cumstances, of course, it is clear that, apart from other effects the ac-tivities of the dissidents may have had upon the day-to-day relation-ships of the Company, the Union, and the employees, such activities,culminating as they did, in the instigation of the Board proceedings,both seriously and. directly "affected" and "concerned" the Companyand the Union and placed both in a mutually disadvantageous posi-tion.So far as the Union was concerned, moreover, there is evidence ofother legal proceedings directly affecting its agent, Stanley Clevenger,predicated upon the latter's efforts to discourage Sanders.Thus, itappears that by the date of the Board complaint, Sanders had initi-ated both a criminal and civil proceeding in the State courts in anattempt to obtain redress for the assault Clevenger committed upon11 The Trial Examiner made no findings with respect to the discussion of the "seniority"assignment with Schaefer.The General Counsel points out in the brief, however, thatthe seniority matter was in fact discussed,as Sanders stated.The significance is that theCompany was thus specifically advised of the continuing efforts of Sanders and Dunbarto obtain a change of the system, and that the Company failed to take any action on thematter. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim in February.As a matter of coincidence, the criminal proceed-ing came to trial on December 18, during the course of litigation ofthe Board proceeding, and resulted in the State court's imposition of a$100 fine against Clevenger upon the latter's plea through his attor-ney, Cliff Langsdale, of "guilty" to common assault.The relevance here of the risks to which the pursuit by Sanders andother dissident employees of legal processes thus subjected the Com-pany and the Union is that, appraised in the background above de-scribed, they provide the sole record basis for rationalizing the threatsdirected to Sanders by Union Attorney Langsdale in the course ofthe Board hearing, and for the other serious events affecting Sanders'employment in which Baker and Lohrey participated on the eveningfollowing the close of the Board's hearing. For, so far as the recordshows, neither Langsdale, who acted as the Union's attorney at suchtrial, nor Baker and Lohrey, the supervisory agents immediately re-sponsible for Sanders' removal, entertained any personal animusagainst Sanders for reasons outside the scope of this proceeding, andwhich might otherwise account for their treatment of Sanders onJanuary 13, in the manner summarized below.As is set forth more fully in the Intermediate Report, the knownsequence of the events of January 12 to 13 affecting Sanders, andfinally culminating in his discharge, began with the extraordinaryexchange during a temporary recess in the hearing, between Langs-dale on the one side, and the General Counsel's representative andSanders on the other, in the presence of Dunbar and the companyattorney.14According to the testimony of a witness to the exchangewhom we can regard as wholly disinterested namely, Mrs. Fassig(the General Counsel's representative) the exchange was provokedby a sarcastic remark of Langsdale to her concerning her relianceupon Sanders for information relative to evidentiary matter shewished to produce in the trial.Mrs. Fassig defended her positionand that of Sanders by responding that Sanders. was an "employeeand a member of the Union," that he thus "had every right to bepresent" and that she had "every right" to rely upon him for assist-ance.To this Langsdale replied, "He may be now, but how longwill he be."At this point, when Sanders interjected with an inquiryas to whether Langsdale were threatening him, the two men engagedin a bitter verbal altercation during the course of which Langsdaletold Sanders that if he (Langsdale) were "running the thing, Sanderswould be thrown out in the alley."14Unlike the Trial Examiner,we believe that the Union is clearly chargeable with thethreatening remarks of Langsdale,its attorney,on the occasion here in question,whetheror not it specifically authorized or ratified the remarksFor it is plain that Langsdale,in addressing Mrs Fassig and Sanders on this occasion,was clearly speaking in his roleas the Union's attorney,that his remarks fell within the apparent scope of this authorityas the Union's representative,and were consistent with,and in fact expressive of, theUnion's previously displayed animus against Sanders PACIFIC INTERMOUNTAINEXPRESSCOMPANY105The hearing was concluded shortly after this exchange, and Sandersand Dunbar went to their respective residences.At about 6:30 on the evening the Board hearing closed, the com-pany dispatcher phoned Sanders and Dunbar, respectively, at theirhomes, and informed them they were scheduled for St. Louis runs.According to custom, when such a call was made, the driver was ex-pected to report 1 hour after the dispatcher's call, but the driverwas allowed a maximum of 2 hours on request. Both reported tothe terminal at about 8 p. m.At 7 p. m. Company SupervisorsLohrey and Baker left Kansas City for St. Louis together in Baker'sprivate car.Both testified that the trip was for company businessreasons unrelated to Sanders and Dunbar, and that, although theycould have found out before departing that Sanders and Dunbarwere driving company equipment to St. Louis on that evening, theydid not do so and left completely unaware of the dispatcharrangements.15As appears more fully in the Intermediate Report both Lohreyand Baker testified that about 1 or 2 a. m., en route to St. Louis, theyobserved the vehicles operated by Sanders and Dunbar on the road(without knowing who was driving them) and, as was customarysupervisory practice, followed them to check the manner of theiroperation.Both testified that they observed Sanders driving 10 to20 miles per hour in excess of posted speed limits at 3 different pointson that route, that they observed Dunbar speeding at 2 differentpoints.Upon arrival at St. Louis, Baker and Lohrey, both of whomclaimed that they discovered for the first time that Sanders and Dun-bar were the drivers of the vehicles they had observed, waited forSanders and Dunbar and summarily disciplined the two for speeding.As Dunbar had not been "warned" of a speeding violation within theprevious 9 months, he was not discharged. Instead the Companyissued to him a formal "warning" letter. Because Sanders had beenformally "warned" of a speeding violation some 3 months before, hewas summarily discharged, and sent back to Kansas City.Both Sanders and Dunbar maintained at the time of the Com-pany's accusation, and at all the relevant times, that they were notspeeding on any of the occasions relied upon by the Company. Asnoted in the Intermediate Report, Sanders subsequently filed a for-mal grievance through union channels protesting the discharge, andraising the issue which was fully litigated here, namely the truth ofthe speeding accusation leveled at him. In handling the grievance,however, the Union assigned Clevenger, the man who had assaultedSanders, to present Sanders' case.Because Sanders felt Clevenger15Both Lohrey and Baker had participated in the Board proceedings in which Sandersand Dunbar had figured. Both were also admittedly fully aware of Sanders' activities onthe "seniority" matter.Moreover, as noted above, Baker had served as the Local Union'sstewardbefore he was promoted to supervisor. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not represent him fairly he "gave up," more or less, and failedto present himself at the grievance "trial," although he was entitledto appear and was so notified. The grievance panel sustained theCompany's action following Clevenger's presentation of the Union'scase on the basis of an acceptance of the truth of the facts presentedby the Company as to Sanders' speeding excesses, and an argumentthat the punishment was disproportionate to the offense.This pres-entation by the Union occurred in the face of Sanders having ad-vised the union agents that his defense to the discharge rested onthe alleged untruth of the speeding charge, and that the evidencehe sought to adduce in corroboration of his claim consisted of thetachograph chart made on his vehicle on the night in question.16The tachograph chart in question was an automatically markedrecord made by a Company-installed tachometer device with whichSanders' vehicle was equipped.This "tachograph" chart, adducedin evidence here," provided in our view, the only clear objective basisfor testing which of the conflicting testimonial versions-each ofwhich was given by interested parties-most accurately depictedwhat probably occurred.Careful examination of this chart in lightof the explanatory material in the record as to the markings it con-tains,18 establishes plainly, as the Trial Examiner found, that thecharge of Company Agents Baker and Lohrey that Sanders was"speeding" on January 13 was wholly false as to 2 of the 3 instancesupon which they allegedly clocked Sanders' speed at a rate exceedingthe posted limits.Although, as the Trial Examiner correctly notes,the tachograph markings in the third instance of alleged "speeding"-that involving Sanders' operation of the truck through the less than1-mile zone of High Hill-are so minute that it is difficult to drawdefinitive conclusions from such markings alone, we are of the viewthat the objectively corroborated truth of Sanders' testimony as tohis speed through Boonville and St. Charles warrants resolving in16 This tachometer device In Dunbar's vehicle was not operating17Like the Trial Examiner,we find no merit in the joint objections of the Union andthe Company to the Board's reliance upon the tachograph which was made by the tachom-eter device in Sanders'vehicle on January 12-13.These objections,which do not chal-lenge the authenticity of the tachograph,are based upon alleged doubts as to whether thespeed markings,made by a stylus which fluctuates sharply when gears are shifted, canaccurately establish exactly at what speed the vehicle was being driven at a precise givenlocation.In support of the contention that the parties did not regard such tachographas reliable,union witnesses testified that, by tacit employer-union agreement, use oftachographs during grievance hearings had been discontinued during the past few yearsin situations involving alleged "speed"violations.Whether of not this is true,it couldnot affect the admissibility of tachographs in Board proceedings,nor operate to counteractthe evidentiary value of such markings contained thereon as are clear,As noted above,we are satisfied from the record as a whole, that the Sanders tachograph of January 12-13,clearly establishes the rate of his speed in 2 of the 3 locations here in issue11This included documentary material prepared by the company manufacturing thedevice,written statements issued by the Company to its employees explaining the waysIn which the device could be used to the employees'benefit, and testimony by Sanders andothers as to the operation of the tachometer. PACIFIC INTERMOUNTAIN EXPRESS COMPANY107his favor all doubts as to the truth of his testimony regarding hisoperation of the truck through High Hill.We find, therefore, thatSanders was not in fact exceeding the posted speed limits in any 1of the 3 instances the Company relied upon to justify his discharge.As Dunbar was following Sanders, and as his testimony is corrobo-rated in large part by Sanders' clearly credible testimony, we findthat Dunbar was not in fact exceeding the speed limits on the twooccasions the Company relied upon in issuing a warning letter tohim.In view of the improbability that Baker and Lohrey could have con-currently committed a "good-faith" mistake five successive times inthe course of an evening in their observation of the vehicles Sandersand Dunbar were operating, we are satisfied, also, that Baker andLohrey were well aware that the speeding violation charges theyattributed to Sanders and Dunbar had no foundation in fact.19Weare, ofcourse, mindful of the fact that Baker and Lohrey both testifiedthat they had no knowledge, until they arrived at St. Louis, thatSanders and Dunbar were the operators of the vehicles they had ob-served to be speeding. If this testimony be accepted as true, it doestend to negate the effect of inferences to be drawn from the evidenceestablishing that Dunbar and Sanders were not in fact speeding.However, in view of evidence showing that Baker and Lohrey didnot commit "good-faith" mistakes in clocking the speed of the vehiclesoperated by Sanders and Dunbar, we are unable to accept at face valuetheir disclaimers of specific knowledge as to who they were following.Once we discount the credibility of Baker's and Lohrey's denialson these material points, every other record factor available is con-sistent with no premise other than that Baker and Lohrey deliberatelyfabricated the speeding charges against Sanders and Dunbar as partof a calculated design to effect the removal of one or both.Amongother things, the record shows that Baker and/or Lohrey could havefound out from company records officially available to them, preciselywhat drivers would be assigned to St. Louis "runs" that evening, ex-actly what numbers the company vehicles they would be driving wouldbear,and approximately what time the two men might be expectedto leave.Indeed, the record further shows that, in his supervisorycapacity, Baker could have arranged for both Sanders and Dunbarto be dispatched to St. Louis at a specific time that night, and couldhave easily discovered in advance of departure whether or not one orboth were in fact going to actually take the "runs" assigned them.10 Baker and Lohrey allegedly"clocked" Sanders'speed at St.Charles, Boonville, andHigh Hill,and Dunbar's speed at St. Charles and Jonesburg.On examination by theGeneral Counsel, both testified that the speedometer of their car had been checked foraccuracy 4 days before, that it was registering 6 miles too fast, and that the 6-mile allow-ance was made in clocking Sanders-Dunbar's speed.Moreover, both Baker and Lohreyallegedly followed several other vehicles that evening, to observe the employees'mannerof operation.They claimed they found no defaults in any but the ones here in question. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhether or not Baker's and/or Lohrey's St. Louis trip was taken forthe precise purpose of following Sanders, or whether the two menintended to leave for St. Louis in any event, is not too material.Forwe are satisfied, on the basis of all the evidence, that Baker andLohrey knew well that the vehicles they were following were thosethat Sanders and Dunbar were operating.One further aspect of the Company's "defense" should be noted.The Company contended, and the Trial Examiner agreed, that theCompany's failure to discharge Dunbar on April 7, 1953, when hebecame involved in a serious accident while operating a companyvehicle, indicated that the Company's issuance of a warning letterto Dunbar on January 14 could not have been discriminatorily mo-tivated.We do not so construe the Company's April 7 action. Forwe agree with the General Counsel's argument as to the effect of theundisputed evidence that the Company reimbursed Dunbar for theseveral days of time elapsing between the accident of April 7, 1953,and the next time he went out on a run. This evidence, we believe,warrants_a conclusion that Dunbar was not at fault in that accidentand therefore was entitled to be reimbursed for loss of earnings re-sulting from being improperly grounded by Supervisor Fleming.Further, we cannot construe Dunbar's complete exoneration by theCompany of any fault in the accident in which two people were killed,as further corroboration of his opinion that the Company was nottrying to entrap Dunbar and looking for an excuse to fire him. TheCompany's action in discriminatorily issuing a warning letter falselyalleging speeding, is not incompatible with its subsequent action incompletely exonerating and clearing Dunbar of any fault in a seriousaccident in which two people were killed, and for which the Companywould have incurred a tremendous financial liability if Dunbar hadbeen at fault.We find, therefore, that the Company's action in con-nection with the two subsequent accidents in which Dunbar was in-volved cannot properly be interpreted as probative evidence support-ing the Company's contentions on the issue of the purport of itsJanuary 14, 1953, warning letter.To conclude, we believe it reasonably inferable on the basis of allthe foregoing circumstances, that the close interrelationship betweenthe litigation of the dissidents' complaints against the Company andthe Union before the Board, on the one hand, and the Company's dis-ciplinary action against Sanders and Dunbar, on the other, was notpurely accidental.Indeed, we are unable to account for the Com-pany's extraordinary action on any basis other than that it reflected anaction taken by the Company in light of its knowledge that the Uniondesired to rid its ranks of the dissidents, and more particularly its lead-ers, and of the mutual concern of the two Respondents with the detri-mental effect of the dissidents' activities (and especially their invoca- PACIFIC INTERMOUNTAIN EXPRESS COMPANY109tion of Board processes) upon their mutual financial and other inter-ests.We hold, accordingly, that the Company discharged Sanders,and took disciplinary action against Dunbar, in violation of Section 8(a) (1), (3), and (4) of the Act because of their engagement in pro-tected concerted activities (including the invocation of Board proc-esses)which were objectionable to the Union and therefore of directconcern to the Company, thereby encouraging membership in and un-questioning loyalty to the policies of the Union, and discouraging theinvocation of Board procedures.20We find further, on the basis of the facts showing the dominant roleplayed by the Union in matters relating to the Company's employer-employee relationships, Clevenger's assault on Sanders and Langs-dale's threats to him because of his role in the affairs of the dissidents,the time relationship between the Union's threats and the Company's"framing" of a discharge case against Sanders and Dunbar, and theUnion's handling of Sanders' discharge grievance, that the Unioncaused or attempted to cause the Company to discharge Sanders anddiscipline Dunbar for their engagement in the activities the Union re-garded as objectionable, thereby violating Section 8 (b) (2) and 8(b) (1) (A) of the Act.While we have reached the above conclusions supporting the com-plaint without resort to Sanders' testimony as to the statements madeto him by company agents at various times before the discharge, weindicated initially that, unlike the Trial Examiner, we acceptedSanders' testimony regarding his conversations with company agentsas credible.The difficulty we have in accepting the Trial Examiner'scredibility resolutions in favor of the company witnesses on thesematters stems, in part, from the following considerations.Amongother things, there is an obvious inconsistency between the Trial Ex-aminer's finding that the testimonial version of Baker and Lohrev asto the operation by Sanders of the truck on January 12 at excessivespeed was proven false by resort to evidence not subject to the pitfallsof human motivations-namely the tachograph chart-and his holdingthat, on all other instances material to the issues here, and not directlyinvolving as serious an issue as the immediate basis for the Company'sdischarge action, Baker and Lohrey were telling the truth.Converse-ly, it seems highly probable in light of the nature of the Company'srelationship to the Union that the statements attributed to companyagents by Sanders were in fact made by them.Moreover, on reviewof the record, we have found that many of the reasons given by theTrial Examiner for finding Sanders' versions of his conversations withcompany agents to be untrue, were either unpersuasive or stemmedfrom an erroneous factual premise.20 Cf. Roadway Express,Inc.,108 NLRB 874. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, as is set forth from the Intermediate Report, Sanders claimedthat he first had a conversation with Baker on March 6, 1952, in whichhe spoke to Baker about the situation concerning the matters of inter-est to the dissidents, of his fears concerning possible union attempts toeffect his removal, and of his desire that if such attempts were made,he would appreciate the Company's arrangement of a transfer for himto another terminal.Sanders further testified that on April 29,1952-a date preceding by a few days a pending meeting of terminal man-agers in Denver-Baker arranged for a private meeting with Sanders,and told him, among other things, that Sanders' fears of possible ex-ertion of union pressures to effect Sanders' removal were justified; that,accordingly, he suggested that Sanders would indeed be better off totransfer to another terminal; and that Sanders rejected the suggestionfor the asserted reason that Sanders' group had won the fight aboutseniority through a unanimous vote of the local union members, andtherefore he did not wish to risk his seniority by transferring.Bakertestified that the first conversation he had with Sanders in which atransfer was mentioned was on April 29, at which time, according toBaker, Sanders stated that he sought a transfer because his wife "wasafraid he might get killed or something," and Baker merely promisedto explore the transfer possibilities.In crediting Baker's testimony, the Trial Examiner relied heavilyupon the "discrepancy" between Sanders' reference to the "unanimousvote" of the Union in favor of the dissidents and the fact that "the con=versation he had with Baker occurred on the afternoon of April 29before the meeting at which the extra board was returned to a rota-tion basis."The undisputed evidence shows, however, that the unionmeeting in question was conducted in 2 sessions-1 held on April 28,and the other on April 29-and that, the vote on the extra board rota-tion basis at both meetings was indeed unanimous. It is not unlikely,therefore, that Sanders did in fact tell Baker he would not now accepta transfer in view of the favorable reaction of the union members tothe seniority position of the dissidents.Moreover, Baker's testimonythat Sanders' request for a transfer was based on his wife's fear that "hemight get killed or something," tends, in our view, to corroborate San-ders' dating of the first conversation with Baker referring to a transferas March 6.For this was the first day Sanders attempted to report towork after the beating he suffered on February 23 21 at the hands ofUnion Agent Stanley Clevenger. It seems to us much more plausiblethat Sanders would have referred to his wife's fears that he "mightget killed or something" on March 6-soon after he was assaulted-than that he would have mentioned such a matter on a date when itappeared that the dissidents would succeed in obtaining a union mem-n A citywidestrike of the drivers and dockworkers in KansasCity, called by the Union,was begun on March 6. PACIFIC INTERMOUNTAIN EXPRESS COMPANY111ber vote in favor of their position.Another reason for discreditingSanders which the Trial Examiner notes is the fact that Sanders failedtomention to the union agents and to company officials other thanBaker with whom he had further discussions on what effect a transferwould have on his seniority, that Baker had stated that the Union wasexerting pressures upon the Company to effect his removal.The TrialExaminer felt that if Baker had made the statements Sanders attrib-uted to him, Sanders would not have hesitated to mention this to theunion agents.Assuming, however, that the March 6 and April 29conversations were in the form related by Sanders, Sanders' failureto say anything concerning Baker's statements is highly consistent withthe remainder of his testimony to the effect that his conversation withBaker on the transfers was confidential in nature and that Baker hadcautioned him that he would deny any mention of union pressures ifSanders were to repeat Baker's statements.Upon the clear preponderance of all the relevant evidence includingthe fact that, on the one occasion provided by the record where thetruth or falsity of conflicts between material portions of Baker's andLohrey's testimony and those of Sanders could be objectively tested'22the former were proven false, we are persuaded that the Trial Ex-aminer's resolution of credibility was incorrect and that Sanders' ver-sions of his statements between himself and company agents on thesubject of transferring were more believable, and should be credited.23We find, upon*the basis of Sanders' testimony that, at various timeshere material, company agents sought unsuccessfully to persuade San-ders to transfer to another terminal, because of his prominent engage-ment in protected concerted activities deemed objectionable to theUnion.The relevance of this evidence to the issues posed by the com-plaint and the support it furnishes theref or is obvious.THE REMEDYIn view of the foregoing findings, and in order to effectuate the pol-icies of the Act, we shall issue the usual order directing each of theRespondents to cease and desist from the unfair labor practices re-spectively chargeable to each, and to jointly and severally make San-ders whole for loss of earnings suffered as a result of the Company'sdischarge action of January 13, in the manner set forth below. Fur-ther we shall require the Company to reinstate Sanders to the positionhe would have had but for the discrimination committed against him,or to one substantially equivalent thereto, and require the Union tonotify Sanders and the Company, in writing, that it has no objectionto Sanders' reinstatement by the Company.We shall also direct the22Viz,by reference to the tachograph chart.0StandardDry Wall Products,91 NLRB 544, 545, enfd. 188F. 2d 362(C. A. 3). 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany to remove from its official personnel records the warningletter dated January 14, 1953, addressed to Dunbar.The joint and several liability of the Respondents to make Sanderswhole for any loss of earning suffered by reason of the discriminationagainst him shall date from the date of his discharge, shall excludethe period between the date of the Intermediate Report and the date ofthis Decision and Order, and shall terminate (a) in the Company'scase, upon its offer of reinstatement of Sanders in accord with theprovisions of our Order, and (b) in the Union's case, 5 days after itgives the Company and Sanders written notice that it has no objectionto Sanders' reinstatement by the Company.14 In either case back payshall be computed in a manner consistent with the Board's policy asset forth in F. W.Woolworth Company,90 NLRB 289.OrderUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National La-bor Relations Board hereby orders that :1.The Respondent, Pacific Intermountain Express Company, itsofficers, agents, successors, and assigns, shall :(a)Cease and desist from :(1)Discouraging its employees from invoking Board processes orfrom encouraging membership in the Respondent Union, or in anyother labor organization of its employees, by discharging or threaten-ing to discharge them or by discriminating against them in any othermanner in regard to their hire or tenure of employment or any term orcondition of their employment, except to the extent permitted by Sec-tion 8 (a) (3) of the Act.(2) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized by Section 8 (a) (3) of the Act.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)Offer Glenn D. Sanders immediate and full reinstatement tohis former or to a substantially equivalent position, without prejudiceto his seniority or other rights and privileges.(2)Remove from its official personnel records all copies of thewarning letter issued by it on January 14, 1953, to Paul Dunbar.(3)Upon request make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll rec-24 SeeLocal Union 595,International Association of Bridge,Structural and OrnamentalIron Workers, AFL (R. ClintonConstruction Company),109 NLRB 73. PACIFIC INTERMOUNTAIN EXPRESS COMPANY113ords, social-security payment records, timecards, personnel recordsand reports, and all other records necessary to an analysis of theamount of back pay due in accordance with this Order.(c)Post at its terminal in Kansas City, Missouri, copies of the no-tice attached marked "Appendix A." 25 Copies of the notice, to befurnished by the Regional Director of the Seventeenth Region as theagent of the Board, shall be posted by the Respondent Company im-mediately upon their receipt, after being duly signed by an official rep-resentative of the Company.When posted, they shall remain postedfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent Company to in-sure that these notices are not altered, defaced, or covered by any othermaterial.(1)Notify the Regional Director for the Seventeenth Region, inwriting, within ten (10) days from the date of this Order what stepsit has taken to comply herewith.2.The Respondent, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, Over-the-Road andCity Transfer Drivers, Helpers, Dockmen t- Warehousemen LocalNo. 41, AFL, its officers, representatives, agents, successors, andassigns, shall :(a)Cease and desist from :(1)Causing or attempting to cause the Respondent Company, itsofficers, agents, successors, or assigns, to discriminate against em-ployees in violation of Section 8 (a) (3) of the Act.(2) In any other manner restraining or coercing employees of theRespondent Company in the exercise of the rights guaranteed in Sec-tion 7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8 (a) (3) of theAct.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act:(1)Notify Glenn D. Sanders and the Company immediately inwriting, that it has no objection to Sanders' reinstatement, withoutprejudice to his seniority or other rights and privileges.(2)Post at its business offices and meeting halls in Kansas City,Missouri, copies of the notice attached marked Appendix B." 26Copies of the notice, to be furnished by the Regional Director of theSeventeenth Region as the agent of the Board, shall be posted by the=6 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order," the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "4° See footnote 25,supra.338207-55-vol. 110-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Union immediately upon their receipt, after being dulysigned by an official representative of the Union.When posted', theyshall be maintained by it for a period of sixty (60) consecutive daysthereafter.Reasonable steps shall be taken by the Union to inurethat these notices are not altered, defaced, or covered by any othermaterial.(3)Mail signed copies of the notice attached to this Report marked"Appendix B" to the Regional Director of the Seventeenth Region, forposting, the Respondent Company willing, at the office and places ofbusiness of the Respondent Company, in the places where notices toemployees are customarily posted.Copies of thenoticeto be fur-nished by the Regional Director of the SeventeenthRegion as theagent of the Board, shall be returned forthwith to theRegional Di-rector after they have been signed byan officialrepresentative of theUnion, for such posting.(4)Notify the Regional Director for the Seventeenth Region, inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.5.The Respondents, Pacific Intermountain Express Company, itsofficers, agents, successors, and assigns, and International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,Over-the-Road and City Transfer Drivers, Helpers, Dockmen _&Warehousemen Local No. 41, AFL, its officers, agents, successors, andassigns, shalljointly and severally, and in the manner set forth in thesection of this Decision and Order entitled "The Remedy," make,wholeGlenn D. Sanders for any loss of pay he may have suffered because ofthe discrimination against him.CHAIRii1AN FARMER took no part in the consideration of the aboveDecision and Order.Appendix ANo'riCE ToALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL rro'r discourage our employees from invoking Boardprocesses, or encourage membership in International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Over-the-Road and City Transfer Drivers, Helpers,Dockmen & Warehousemen Local No. 41, AFL, or in any otherlabor organization of our employees or by discharging or threat-ening to discharge all of them or discriminating against them inany other manner in regard to their hire or tenure of employment. PACIFIC INTERMOUNTAIN EXPRESS COMPANY115or any term or condition of their employment, except to the ex-tent permitted by Section 8 (a) (3) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a labor organ-ization as a condition of employment as authorized by Section 8,(a) - (3) of the Act.WE WILL make Glenn 1). Sanders whole for any loss of pay lie,may have suffered by reason of the discrimination practicesagainst him, and Will remove from our official personnel records,,relating to Pau] Dunbar, all copies of the warning letter issuedto him January 14, 1953.All our employees are free to become, remain, or to refrain frombecoming or remaining members of the above-named Union or anyother labor organization, except to the extent that this right may beaffected by an agreement authorized by Section 8 (a) (3) of the Act.PACTFTC INTERMOUNTAIN EXPRESS COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of post-ing, and must not be altered, defaced, or covered by any other material-Appendix BNOTICE To ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREITOUSEMEN & HELPERS OF AMERICA, OVER-THE -ROAD AND CITY TRANSFER DRIVERS,HELPERS,DOCKMEN &WniiEITOISEMEN LOCAL No. 41, AFLPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, We hereby notify you that :WE WILL NOT cause or attempt to cause Pacific IntermountainExpress Company, its officers, agents, successors, or assigns, to,discriminate against its employees within the meaning of Sec-tion 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employees,of the above Company, its successors or assigns, in the exercise of`tlie nights guaranteed in Section 7 of the Act, except to the ex-tent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act, as amended- 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make Glenn D. Sanders whole for any loss of pay suf-fered because of the discrimination practiced against him.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OFAMERICA, OVER-THE-ROAD AND CITY TRANS-FER DRIVERS, HELPERS, DOCKMEN & WARE-HOUSEMEN, LOCAL No. 41, AFL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of post-ing, and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearing there-on having been issued and served by the General Counsel of the National LaborRelations Board, and answers having been duly filed by Pacific IntermountainExpress Company (hereinafter called the Company) and International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, Over-the-Read andCity Transfer Drivers, Helpers, Dockmen & Warehousemen, Local No. 41, AFL(hereinafter called the Union and the Company and the Union being hereinafter col-lectively called Respondents), a hearing involving allegations of unfair labor prac-tices in violation of Section 8 (a) (1), (3), and (4) and 8 (b) (1) (A) and (2)of the National Labor Relations Act, as amended (hereinafter called the Act), 61Stat. 136, was held in Kansas City, Missouri, from May 18 to May 29, 1953, inclusive,before the duly designated Trial Examiner.In substance the complaint alleges and the answers deny that (1) the Companydischarged Glenn D. Sanders, and the Union attempted to cause and did cause theCompany to do so, because he engaged in concerted activities with other employeesof the Company, including aid and assistance to the charging parties and the GeneralCounsel in a previous unfair labor practice case involving Respondents, at which caseSanders was present for the purpose of testifying as a witness for the General Counsel,and (2) the Company threatened to discharge Paul Dunbar because he engaged inconcerted activities with other employees of the Company, filed charges and gavetestimony in the previous case involving Respondents, and for the further purpose ofintimidating and discouraging him from testifying in the present case.At the hearing all parties were represented by counsel, were afforded full gpportu-nity to be heard, to examine and cross-examine witnesses, to introduce evidencepertinent to the issues, to argue orally upon the record, and to file briefs and proposedfindings of fact and conclusions of law.Counsel waived argument.Briefs fromthe Company and from the Union have been received and considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYThe parties stipulatedthat theCompany is a Nevada corporation which maintainsitsgeneral offices in Oakland,California,and has terminals in California, Utah,Nevada, Idaho,Missouri,Colorado,and Illinois.The Company,operating as amotor freight carrier in the above-named and other States under the authority grantedby the regulatory commissions of the various States andby theInterstateCommerceCommission,is engaged principally in the transportation of commodities in interstateand foreign commerce.It does an annual business in excess of $12,000,000. ItsKansasCity,Missouri,terminal is the only one involved in the instant proceeding.The Company admits, and I find,that it is engaged in commerce within the meaningof the Act. PACIFIC INTERMOUNTAIN EXPRESS COMPANY117II.THEORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABORPRACTICESA. Chronology of eventsBriefly,-the issuesare whether the Union caused the Company to discharge Sandersbecause of his concerted activities, includingassistingthe General Counsel in thepresentation of a previous unfair labor practice case, whether the Company dis-charged Sanders because of such concerted activities, and whether the Companythreatened to discharge Dunbar because of his concerted activities, because he filedcharges, gave aid and assistance and testified in the previous case, or to intimidatehim from testifying on behalf of Sanders in the present case.Sanders was hired by the Company as a driver in August 1951. As an interstatemotor carrier, the Company maintained a number of regularly scheduled runs, whichwere bid for and assigned to its drivers upon the basis of seniority. In order tohandle its other runs, the Company maintained an extra board of drivers who werenot assignedto the regularly scheduled runs.Assignment of the other runs from thisboard was made upon a rotation or "first in, first out" basis for a number of yearsbefore Sanders was employed.Assignment was continued on that basis until Novem-ber 1951.Under the terms of the contract in effect in 1951, between the Companyand theunionas the result of collective bargaining, as well as the successor contractenteredinto in1952, and in effect at the time of the hearing, the Union had com-plete control and determination of all questions of seniority.In November 1951, the Union decided to have the extra board work assigned onthe basis of seniority rather than rotation, and it placed notice to that effect upon thebulletin board of the Company.Under the seniority and work assignment provisionsof the contract, the Union was entitled to make that decision.At or about the sametime the Union posted upon the same bulletin board a seniority roster of the em-ployees.The Union determined the seniority of some of the employees upon thebasis of when they became members of the Union, or their transfers from otherlocals were completed, rather than upon the basis of the date of their employment bytheCompany.When the employees were notified of the decision to change theassignmentof extra work from a rotation to a seniority basis, Sanders, Dunbar, anda number of other drivers began a series of concerted activities designed to changethat decision of the Union and to have the extra board returned to a rotation basis.This same group was also actively opposed to the Union's deciding seniority uponthe basis of the time of entrance into the Union rather than the time when employ-ment began. In addition to these complaints, this group had other complaints con-cerning certain monetary assessments made by the Union upon its members.Therecord contains voluminous evidence concerning the concerted activities engaged inby this group within the Union. It is unnecessary to review herein in detail theseactivities.Suffice it to say that they were both strenuous and protracted, and werewell known by both the Union and the Company. Actually, because of the provi-sionsof the contract, the concerted activities of the group led by Sanders and Dun-bar were all within the Union and designed to change some of its policies.However,because of the voluminous correspondence exchanged between Sanders and othersof his group and the Company, the Company was aware of the group's concertedactivities within the Union almost from their inception.Numerous petitions with theUnion were filed, meetings were held, and many oral and written protests were madeto both the Union and the Company over the change in the method of assigning theextra work and the seniority roster.The record amply demonstrates that at each stepof these activities, the group made certain that its position was known by both theUnion and the Company. The record establishes beyond doubt that certain officialsof the Union were opposed to the concerted activities engaged in by this group, werein favor of the assignment of the extra work on the basis of seniority, and of decidingindividual seniority upon the basis of the date of transfer into the Union rather thanthe date when employed.The record also reveals that there was a substantialnumber of union members in favor of the position of such officials of the Union, aswell as the group which was opposed to it. Sanders was one of the leaders, if not theleader, of the group which was attempting to get the Union to return the assignmentof extra work to a rotation basis and to have seniority fixed as of the time of employ-ment.The group led by Sanders, Dunbar, and a few others carried its protests bothto the top of the Union and to the top of the Company The concerted activities con-tinued for months. 118DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn February 1952, Sanders was assaulted at the union hall by Stanley Clevenger,the Union's business agent in charge of drivers employed by the Company.Thiswas denied by Clevenger, but the record establishes that Clevenger through hisattorney pleaded guilty in the State court to the charge of assault. It also showsthat similar charges against Floyd R. Hayes, president of the Union, were dis-missed.Sometime in April 1952, Sanders discussed with the Regional Office oftheGeneral Counsel the charges and complaints which his group had againstRespondents concerning the matters referred to above.On April 29, 1952, at a unionmeeting the members of the Union employed by the Company voted to return,, theextra board to a rotation basis.This was done early in May 1952 In July 1952, theextra board was changed to a seniority basis, again as a result of meetings and thevote of members of the Union employed by the Company.During August andSeptember 1952, the group led by Sanders and Dunbar made further strenuous pro-tests to Respondents about the return of the extra board to a seniority basis.On September 29, 1952, a checker of the insurance company which covered theCompany's operations advised the Company in a form report that he had observedSanders exceeding the speed limit on the highway while driving one of the Company'svehicles.On October 6, 1952, the Company posted a notice on its bulletin board toitsdrivers that they should observe speed limits, as required in the drivers' hand-book of rules distributed to them by the Company, and all posted zones while driv-ing on their runs.At 1:30 a. m., October 31, 1952, Sanders, while driving his regu-lar run from Kansas City to St. Louis, was stopped by one of the Company's driver-foremen.The driver-foreman, C. F. Lohrey, stopped Sanders in Jonesburg, Missouri,a smalltown on U. S. Highway 40, the route followed by the Company's drivers fromKansas City to St. Louis.Lohrey told Sanders that he had been speeding throughthe posted zone of the village of High Hill, 5 miles west of Jonesburg, and that theCompany was going to give him a warning letter for speeding. Such a letter ofwarning was given to Sanders, with a copy to the Union, a few days later.Under the terms of the contract between Respondents, discharges could not bemade, except for certain specified serious offenses not including speeding,unlesswithin the previous 9 months a warning letter had been given to the employee forthe sameoffense.During December 1952 and January 1953, an unfair labor prac-tice hearing was held before Trial Examiner John Eadie of the Board concerning thecharges filed by Dunbar and other employees against Respondents in regardto,interalia,the assignment of extra work upon the basis of a seniority roster determined bythe date of entrance into the Union rather than of employment.Dunbar and Sandersattended these hearings and Dunbar testified as a witness for the General Counsel.Sanders was there for that purpose but was not called.The last day of the previoushearing before Trial Examiner Eadie was January 12, 1953.During a recess at thathearing, an exchange occurred between Cliff Langsdale, attorney for the Union, andSanders.This exchange was not on the record or in the presence of the TrialExaminer.Sanders was showing Mrs. Fassig, counsel for the General Counsel, aclause in the constitution of the Union when Langsdale asked her if Sanders wereher associatecounsel.According to some of the witnesses, Mrs. Fassig replied.thathe was not but that he was an employee and a member of the Union and had everyright to be present at the hearing.Langsdale thereupon stated, "He may be now,but how long will he be?" Sanders then asked Langsdale if he was threatening himand Langsdale said that he was not, but that if he was running the thing Sanderswould be thrown out in the alley. There were further remarks exchanged betweenthe two not relevant to this case.Langsdale in substance admitted making the aboveremarks but said that he had reference to Sanders' membership in the Union and thatthe word "employee" was never used. In other words, he contended that his replyto Sanders was in effect: "You may be a member of the Union now, but how longwill you be," and his reference to being thrown out was to the Union and not toSanders' employment.Beagle, counsel for the Company, also testified that the word"employee" was not used by anyone.That night Sanders took his regular run from Kansas City to St. LouisleavingKansas City at 8 p. m ; Dunbar had the following run and left the Kansas City ter-minal about 8-30p. m. The same evening Lohrey, the driver-foreman of the St. Louisrun, and Les Baker, the Company's district driver-supervisor, drove to St. Louistogether in Baker's private carDuring the course of the night they observed and-checked trucks, as was their usual custom, of the Company driving on the highway.According to them, they observed Sanders exceeding the speed limit in three townshaving posted speed zones, namely, Boonville, High Hill, and St. Charles, and Dun-bar speeding through Jonesburg and St. Charles, all towns on U. S. Highway 40 be-tween Kansas City and St. LouisThey did not know at the time that the trucks theyobserved were driven by Sanders and Dunbar, but they made the usual notation of PACIFIC INTERMOUNTAIN EXPRESS COMPANY119the equipment numbers, and later met both Sanders and Dunbar at the St. Louisterminal early on the morning of January 13.When they did so, Lohrey advisedBaker that Lohrey had recently given Sanders a warning letter for speeding throughHigh Hill, one of the places they had observed Sanders exceeding the speed limitthat night, and thereupon Baker advised Sanders that he was fired. Because Dunbarhad no warning letter outstanding within the past 9 months, they advised him thathe would be issued a warning letter for speeding. It was sent to him a few dayslater.Sanders and Dunbar both testified that they had not been speeding at thetimes and places stated by Baker and Lohrey.On January 14 Sanders filed the charge with the General Counsel alleging thatthe Company had discriminatorily discharged him.On January 26, 1953, Sandersattended a grievance meeting arranged at the office of the Company by the Unionunder the terms of the contract. Sanders came to the meeting with an attorneyand a court reporter.The Company refused to proceed with the matter in thepresence of an attorney and a court reporter on the grounds that it was not rep-resented by counsel and that such proceedings were never a matter of record ac-cording to custom and the contract in existence.Because Sanders insisted upon theuse of the court reporter and his right to be represented by counsel, the grievancehearing was not held.On February 5, 1953, again pursuant to the provisions of thecontract, Sanders' grievance was presented to the Joint State Committee, a panelcomposed of representatives of the various empolyers and unions who were partiesto the contract.This was the second or appeal stage after an original processingof the grievance at the employer level. Sanders was represented at this hearing bythe Union through Clevenger, the business agent who had the employees of the Com-pany under his jurisdiction.Although Sanders was given an opportunity to do so,he did not appear at this hearing.The Joint State Committee was made up of apanel of 6 persons,3 representing the employers and 3 representing the unions.Bya vote of 4 to 2 the Company's discharge of Sanders was upheld. On February 6,1953, Sanders filed the charge with the General Counsel alleging that the Unioncaused the Company to discharge him because of his concerted activities, as previ-ously set forth herein. In April 1953, Dunbar had an accident in which he ran histruck off the highway and into a ditch. The Company issued Dunbar another warn-ing letter for operating his truck negligently and too fast under the conditions exist-ing at the time.No action was taken by the Company with respect to its then out-standing warning letter against Dunbar.B.The alleged causing by the Union of Sanders' discharge because of his concertedactivitiesAs previously found, Sanders was the leader of a group within the Union engagedin positive and prolonged concerted activities designed to change the policies of theUnion with respect to the assignment of extra work and the method of establishinga seniority roster.Although counsel for the Union contends to the contrary, therecan be no doubt from the record considered as a whole that certain officials of theUnion and a substantial segment of its membership were opposed to the objectivesof Sanders and his group.There also can be no doubt that both the Union and theCompany were aware of these concerted activities almost from their inception.They began in November of 1951, shortly after the seniority roster was posted andthe method of assigning the extra work was changed to a seniority basis, culminatedin the hearings before Trial Examiner Eadie in December 1952 and January 1953,and were terminated, at least as far as Sanders was concerned, by his dischargeon the morning of January 3, 1953.However, there is not a scintilla of evidencein the record that the Union ever caused or attempted to cause the Company todischarge Sanders because of his concerted activities.Apparently, the GeneralCounsel's theory is that the opposition of the Union to Sanders' concerted ac-tivities should be equated with an attempt to cause or a causing of his discharge forthat reason.Although Sanders testified that several officials of the Company at dif-ferent times told him that the Union was bringing pressure on the Company todischarge or get rid of Sanders because of his concerted activities within the Union,this would not, even if credited, establish that the Union caused or attempted to causethe Company to discharge Sanders. Such evidence would not be admissible to provethe truth of the matter asserted therein. It would be hearsay if offered to establishthat the Union told or asked the Company to discharge Sanders.Every official oftheUnion denied bringing any pressure to bear upon the Company to dischargeSanders.Because of the nature of the case involving joint Respondents, each sepa-rately charged with unfair labor practices, the testimony concerning admissions byofficials of the Company was admissible to prove that the Company, through its 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficials,made such statements, but if offered to prove that officials of the Unionmade such statements, it would clearly have been hearsay and not admissible. Coun-sel for the Union repeatedly objected to the admission of such testimony,as againstthe Union, on the grounds that it was hearsay and not admissible.His objection, ifthe testimony had been offered for that purpose, would have been well taken.AsIpointed out to him at the hearing, the testimony was received as proof of ad-missionsby the Company and not as proof of statements made or action taken bythe Union, concerning which it would be inadmissible as hearsaySanders at nopoint testified that any officials of the Union told him that they were attempting tocause the Company to discharge him In any event, I do not credit Sanders" versionof these conversations and credit the denialsmadeby the various officials of theCompany, which testimony will be considered at length hereinafterin connectionwith the proof and case against the Company.In addition to the fact that certain officials and part of the membership of theUnion were opposed to Sanders' concerted activities within the Union, the GeneralCounsel apparentlyreliesupon three other incidents as proof that the Union causedor attempted to cause the Company to discharge Sanders. These are the assault uponSanders on February 22, 1952, the manner in which Sanders' grievance concerninghis discharge was handled by the Union at the company level on January 26 andat the appeal level before the Joint State Committee on February 5, 1953, and theexchange of words between Sanders and Langsdale at the hearing on January 12,1953.As previously found, Sanders testified that Hayes and Clevenger assaultedhim at the union hall on February 22, 1952, after a discussion concerning the con-certed activities in which Sanders had been engaging.Both Hayes and Clevengerdenied the assault.However, the record establishes that Clevenger, through hisattorney, pleaded guilty in the State court to the charge. I find that the evidenceestablishes that Clevenger did assault Sanders. It is unnecessary to determine whetheror not Hayes was a participant thereinThe fact that Clevenger assaulted Sandersbecause of differences arising between them, even if they concerned Sanders' course ofaction in connection with his concerted activities, does not in and of itself establishthat the Union caused or attempted to cause the Company to fire Sanders.With respect to the grievance procedures followed pursuant to the contract afterSanders was discharged, the facts are as follows Sanders on January 14, filed acharge with the General Counsel alleging that the Company had discriminatorilydischarged him. It was not until after the final hearing before the Joint State Com-mittee,when Sanders' grievance was ruled against, that Sanders filed any chargealleging that the Union caused the Company to discharge himShortly after hisdischarge, Sanders requested the Union to process his discharge as a grievance underthe contract, which the Union proceeded to do.The contract set forth the mannerinwhich such grievances were to be handled, and provided for an investigation atthe. company level of the facts. It provided further that if the matter was notamicably disposed of at that level the party with the grievance would be entitled toa hearing before the Joint State Committee.Sanders was given an opportunity to present his grievance at the company level,and his grievance was presented to the Joint State Committee by the Union at a hear-ing, at which Sanders was given an opportunity to be present and testify but did notattend.Sanders, in a letter of January 13, 1953, the Company's Exhibit No. 4, askedthe Union to proceedagainstthe Company under the contract but made no complaintagainst the Union concerning his discharge.On January 26, the meeting with anofficial of the Company, the business agent of the Union, and Sanders was to beheld.This meeting had been arranged with the Company by the Union pursuantto Sanders' request.Roy Williams, a business agent of the Union, sent into the areaafter Sanders' trouble with the Union concerning his concerted activities arose, andin whom Sanders apparently had more confidence than he had in Hayes and Cleven-ger, testified that he intended to attend the meeting on January 26 with the Com-pany'smanager concerning Sanders' discharge, but because of the press of othermatters was unable to do so and sent Clevenger, the business agent, to represent theUnion. It was undisputed in the record that the usual procedure on grievances wasfollowed with respect to Sanders' dischargeThe officials of the Union testifiedcredibly that it was the usual practice for either the steward or the business agentunder whose jurisdiction the employee worked to represent the employee at grievancehearings at the company level. It was also undisputed that such company levelhearings were on an informal basis, where the parties presented their grievances, andwhere frequently the Company and the Union were able to dispose of the matteramicably.For these reasons, and because of the nature of such meetings, in whichboth sides frequently made statements and claims which they would prefer not to bea matter of record, the parties had never had reporters at such informal grievance PACIFIC INTERMOUNTAIN EXPRESS COMPANY121discussionsnor made them a matter of record. In fact, the custom had always beento the contrary and it was so testified without dispute.Apparently, the GeneralCounsel's theory is that the Union's manner of handling the grievance at the com-pany level and at the Joint State Committee level is further proof that the Unioncaused the Company to discharge SandersClevenger appeared on January 26 at theCompany's offices to represent Sanders.Clevenger, of course, was the business agentwhom it has been found assaulted Sanders the previous year.However, Clevengerwas an agent who would in the normal course of events present the grievance for theUnion. In any event, Sanders appeared at the meeting in the office of the Company'smanager, Donald Klein, accompanied by his brother, an attorney, and by a courtreporter.Sanders and his brother insisted both that Sanders had the right to appearby attorney and that the grievance meeting with the Company be made a matter ofrecord.The Company refused to proceed on that basis and stated its reasons.Therecord does not reveal that the Union objected to the'manner and type of hearingdemanded by Sanders, although it is established that the Union was in agreementwith the Company that it was contrary to custom and established practice either tohave such meetings a matter of record or the parties represented by counsel. BecauseSanders refused to proceed with the meeting without it being made a matter of recordand without an attorney, the position of the parties resulted in a stalemate and themeeting was not held.Pursuant to the provisions of the contract, the grievance was scheduled forhearing before the Joint State Committee on February 5 because it had not beendisposed of at the company level.On February 4, Sanders discussed his grievancewithWilliams.Williams explained to Sanders why both the Union and the Com-pany took the position that the grievance meetings at the company level could notbe a matter of record and that their grievance procedure was proper and had beenupheld by the courts. Sanders claimed that on that occasion he protested to Williamsthe manner in which the Union was processing his case.Williams denied this andI credit his testimony.He said that Sanders and he discussed the merits of Sanders'case and the evidence that Sanders had available to establish that he was not speed-ing.Williams told Sanders that he thought that Sanders had a pretty good defenseand might prevail at the hearing.Williams advised Sanders that he had a right toappear at the Joint State Committee hearing but that the matter of his being rep-resented by an attorney would be up to the committee.Williams admitted thatSanders protested to him about Clevenger representing him, and stated that he toldSanders that Clevenger was O. K., that Williams had had no complaints concerningClevenger, and that it was the usual procedure for the business agent to representthe employee in such grievance matters.There is nothing in this discussion between Williams and Sanders which tends toestablish that the Union was attempting to cause or caused the Company to dischargeSanders because of his concerted activity.Sanders testified that in a letter ofFebruary 2, 1953, which he wrote to the Union, in evidence as the Union's ExhibitNo. 3, he claimed that the Union was not properly processing his grievance, but thistestimony is not borneout by theexhibit,whichcontains no such claim.The hearing before the Joint State Committee was held on February 5 as scheduled.Itwas the last hearing on the agenda and as a result was heard in the afternoonafter lunch.Sanders was present at the hearing place during the morning and wasadvised that his hearing would be held that afternoon.He told Williams that hewas going to go home.Williams advised him to leave a telephone number wherehe could be called in time to return and appear at his hearingClevenger calledSanders shortly before his case came up and advised him to come to the hearing butSanders refused to do so.Clevenger presented the case for Sanders on behalf of theUnion to the six-man panel. Sanders had never advised the Union either that hecontended that the warning letter of October 31 was unfounded in fact, the position hetook at the instant hearing, or that he had a witness, Dunbar, who was able to testifythat Sanders had not been speeding on the night of his discharge. It is undisputedin the record that certain evidence which Sanders had available and which was in-troduced in the instant hearing was not admissible before the Joint State Committee.Actually, the Union, in the absence of Sanders and any other witness for him, wasunable to dispute the facts advanced by the Company, and devoted itself to anargument that discharge was too severe a penalty for the offense, particularly in viewof the fact that the speeding occurred in the early hours of the morning when therewas little or no traffic.Hayes, the president of the Union, was a member of the panelwhich heard the grievance.He and one other union member of the panel votedin favor of Sanders.The three employer members and the other union membervoted Jo sustain the discharge. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs previously found, a discharge could not be made under thetermsof the con-tract unless a warning letter had previously been issued. It was undisputed in therecord that when employees received warning letters which they feltwere unjustified,they called this to the attention of the Union in order to protect themselves for thefuture.Itwas also undisputed that Sanders, although he testified at theinstant hear-ing that he was not speeding on the occasion when he received the warning letter,never protestedthiswarningletter to the Union.Consequently, at thehearing be-fore the JointState Committee, the Union was unaware of Sanders'position withrespect to the warningletter.It isundisputed in the record that the regularand usualprocedure with respect to Sanders' grievance was followed.The facts with respect to the exchange of words between Sanders and Langsdale,duringthe recess at the previous hearing on January 12, 1953, have already beenfound above in the "Chronology of events" section. It is undisputed that the ex-change occurred off the record. It is also undisputed in this record that Langsdale,although attorney for the Union, had no authority to make any statements for theUnion that could affect the tenure of employment or membership in the Union of anyof its members, and further had no voice or vote in questions of membership in theUnion unless his opinionas counselwas specifically requested.The General Counsel'sown witnesses testified that Langsdale said that if he was running this thing he wouldthrow Sanders out.Langsdale's very words, according to the General Counsel'switnesses, admitted that he had no authority to take such action.The only disputein the testimony over the incident was whether the word "employee" was used byMrs. Fassig.Langsdaleand Beagleboth denied that it was. In any event, I donot consider the incident as proof that the Union attempted to cause or caused theCompany to fire Sanders.Acrimonious remarks exchanged between a party andcounselfor an adversary in off-the-record repartee during a recess can not, in myopinion, under any theory of law constituteadmissionsby an authorizedagent onbehalf of his principal.The hearing was in recess and the Examinerwas not present.The evidentiary doctrine apparently relied upon by the General Counsel is clearlyinapplicableunder the circumstances here.All of the officials of the Union testifiedthat they had never atttempted to cause, suggested, or in any other way caused theCompany to discharge Sanders for any reason.All of the officials of the Companytestified that nobody from the Union had ever suggested, requested,or inany othermanner attempted to cause or caused them to discharge Sanders because of his con-certed activities or for any other reason. In theSalt River Valleycase,'the Board,upon proof considerably stronger than in this case, found that the union did not,cause or attempt to cause the discharge of the employee in that case. There, as here,the employee was engaged in concerted activities strongly opposed by the union.There the union's executive committee chairman threatened the employee with dis-charge for his concerted activity and also advised the employer that the union wasopposed to the employee's concerted activity.Nevertheless, the Board found thattherewas noevidence that the union actually caused or attempted to cause the em-ployer to discharge the employee, in the absence of any direct proof thereof. In theinstant case,thereis noevidence that the Union ever threatened to cause Sanders' dis-charge or ever in any way communicated to the Company its displeasure with ordisapproval of Sanders' concerted activities.A preponderance of thecredible evi-dence in the entire record convinces me, and I find, that the Union did not cause orattempt to cause the Company to discharge Sanders because of his concerted activities.C. The alleged discharge of Sanders by the Company because of his concertedactivities, including aid and assistance to the General Counsel in the previous caseAs previously found, on the morning of January 13, 1953, in St. Louis, Sanders wasdischarged for driving his equipment in excess of the posted speedlimitsin the townsof Boonville, High Hill, and St. Charles, Missouri. Sanders had previously been givena warning letter for exceeding the posted limit in High Hill on the morning of October31, 1952.On the evening of January 12, Sanders left the Kansas City terminal at8 p. in., Dunbar left with his equipment at 8:30 p. in., and caught up with Sanders attheir first rest stop east of Kansas City.Thereafter, they traveled along U. S. High-way 40 to St. Louis more or less together, with a distance of from 1 to 2 milesbetween their trucks.At each rest stop they joined each other.For the last 15 or20 miles of the trip, Dunbar followed Sanders at a distance of approximately 100yards.Lohrey and Baker left Kansas City in Baker's car on a business trip to theSt.Louis terminal about 7 p. in. on the evening of January 12.During the courseof the trip, they checked a number of the Company's trucks, both eastbound and1SaltRiver Valley Water Users Association,an Arizona Corporation,99 NLRB 849 PACIFIC INTERMOUNTAIN EXPRESS COMPANY123westbound,aswas their custom and normal procedure.Both Baker,as districtdriver-supervisor, and Lohrey, as driver-foreman, had the responsibility of checkingthe Company's drivers on the highway whenever the opportunity occurred.Duringthe course of that night, they observed the equipment driven bySandersand Dunbar severaltimes.They both testified that until they saw Sanders andDunbar inSt.Louis, they did not know who was driving the trucks. Their usualpracticewhile checking was to make a notation of the equipment number and anyviolationsof the Company's driving rules they observed, which practice they fol-They first observed Sanders at a highway junctionwest of Boon-ville andfollowed the truck driven 'by him into Boonville.Boonville has 3 postedspeed zoneswithin its city limits, the first being 40, the second 30, and the third 20miles per hour.According to Lohrey and Baker, Sanders entered the 3.0-mile perhour zone at 40 miles per hour and did not slacken his speed until he was compelledto do so by a sharp turn in the road at the beginning of the 20-mile per hour zone.They did not follow him any further through Boonville.They both clocked him at40 miles anhour through the entire 30-mile per hour zone. This was at11: 30 p. m.The next time they saw Sanders was lust west of High Hill, Missouri.High Hillhas aposted speed zone of 35 miles per hour. They followed Sanders into HighHill and he continued to drive at 50 miles per hour through more than half of theposted speedzone.Baker and Lohrey had seen Dunbar's truck about a mile behindSanders when they met Sanders west of High Hill.After following Sanders abouthalfway through High Hill they pulled off the highway and waited for Dunbar. Theyfollowed Dunbar into Jonesburg, 5 miles east of High Hill.The postedspeed zonethere is 35 miles per hour.Dunbar entered this zone at 50 miles per hour and con-tinued running at that speed through about two-thirds of the posted zone until hecaught up with an automobile transport carrier which was running slower, andbecause he was unable to pass it, he reduced his speed to that of the carrier.The next time Lohrey and Baker observed Sanders and Dunbar was on the high-way near St. Peters, a few miles west of St. Charles.An auto transport carrierheaded in the opposite direction was stalled along the highway, and Sanders stoppedto give the driver a lift into the nearest town to obtain help.Baker and Lohreyobserved Sanders as he was pulling away from the stop he had made to pick up thestranded driver, and at that time Dunbar had pulled up just behind Sanders. Sandersand Dunbar continued along the highway into St. Charles with Dunbar followingabout 5 or 6 hundred feet behind Sanders. The posted speed zone in St. Charlesis 25 miles per hour. Both Sanders and Dunbar entered that speedzone running at45 miles per hour and continued to do so for nearly 2 blocks, when they were com-pelled to slow down at a curve, at which point Sanders brought his truckto a stopat an adjacent cafe in order to discharge the auto carrier driver.Dunbar broughthis truck to a stop immediately behind Sanders.According to Baker and Lohrey,Sanders and Dunbar did not reduce their speed in the 25-mile per hour zone until justbefore they made that stop. Baker and Lohrey saw Sanders at High Hill at 2:05 a. m.and saw Sanders and Dunbar at St. Charles at 3:30 a. m. on January 13. Bothtrucks proceeded from St. Charles to the St. Louis terminal followed by Baker andLohrey.When the trucks arrived at the terminal, Baker and Lohrey learned whowas-driving the equipment.They had discussed what action they should take withrespect to the speeding violations they had observed, and had decided to issue warn-ing letters to the drivers of the equipment.when they learned that Sanders was oneof the drivers, Lohrey informed Baker that he had issued a warning letter to Sanderson October 31 for speeding through High Hill, one of the towns they had observedhim speeding through that night.Thereupon, Baker decided to fire Sanders becauseof his repeated violations of the Company's rules concerning speeding and because,under the terms of the contract, a warning letter for the same violation had beengiven to him within the 9-month period. They advised Sanders that he was fired andwhy.They also told Dunbar that he would be issued a warning letter for his viola-tions.Sanders testified that he had not been speeding at the places claimed, althoughBaker and Lohrey testified that at the time Sanders did not deny that he had beenspeedingbut contended that it made no difference because of the late hour and lackof pedestrian and vehicle traffic.Dunbar also denied speeding in either town asclaimed by the Company.The Company's tractors are equipped with a mechanical device known as a tacho-graph, which is run by a clock started at the time the trip begins. This device con-tains a waxed disc in the nature of a chart which mechanically records the elapsedtime, distance traveled, and speed of the vehicle.The drivers insert the charts intothe device and start the clock at the time they leave the terminalThe tachographsare soconstructed that they operate automatically and cannot be altered by the driverwhile inoperation.Sanders, on the morning of his discharge, told Baker that hestillhad the tachograph chart from the night in October when he was accused of 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDspeeding through High Hill and later received a warning letter.The Company'sdriverswere'supposed to turn in these charts upon returning to the Kansas Cityterminal, but Sanders had kept this chart, in an attempt to corroborate his claim thathe was not speeding as contended in the warning letter although he had not up to thenmade any such claim to either the Company or the Union. Baker asked him for thatchart as well as the chart for the trip of January 13. Sanders refused to turn over thecharts to Baker, contending that they would be evidence of the fact that Sanders hadnot been speeding and that he was going to keep them for that reason.. He sub-sequently had photostatic enlargements of them made and thereafter re-need theoriginal charts to the Company.Both the photostatic enlargements and the originalcharts were received in evidence.Baker purchased a bus ticket to Kansas City forSanders and he subsequently returned there.The following day a warning letter wasissued to Dunbar and a discharge letter to Sanders.Both Sanders and Dunbar denied that they were speeding on the night of January 13at any of the locations claimed by the Company. Sanders identified and explainedthe tachograph charts from his truck for both the night of January 13, 1953, andthat of October 31, 1952.Each of these tachograph charts contains three separategraphs recorded thereon by needles, or styluses, as they were called in the record.The outermost graph records the miles traveled by the equipment from the time thetrip begins until it ends.The center graph records the speed of the truck at varioustimes and places.By correlating the center graph to the outer graph, the speed atany given point can be approximately determined by computing the miles traveledfrom the starting point.The innermost graph records time elapsed and periods whenthe equipment is standing still or stopped.Sanders contended that the chart forthe night of October 31 established that he was not speeding while going through HighHill.While the charts record the speed of the truck at all times, because the amountof space thereon for a limited number of feet becomes so minute, it is impossible toascertain definitely the exact speed of the truck at any specific point or within a dis-tance of less than approximately one-half mileOn the graph where the speed isrecorded, the amount of space which represents the passage of one-half mile on theouter graph is less than one-sixteenth of an inch. It is, of course, possible to ascer-tain the speed of the truck over a distance of a mile or more provided there are notsubstantial variations in its speed during that stretch.However, to conclude thatthe speed of the truck was a certain number of miles per hour at any specific point,or even within 1,000 feet of any specific point, is impossible because of the minutespace represented on the chart by that many feet.All of the witnesses for the Com-pany, and Sanders himself, testified that it was not possible to determine the speedof the truck within 1,000 feet of any given point.Actually, from an examination ofthe charts, it is difficult to determine the speed within several thousand feet of anygiven point.By computing the miles traveled from the terminal in Kansas City orany other definitely established point,it ispossible to locate on the outer graphwithin a few thousand feet particular towns or places such as those involved in thiscase.It is necessary, of course, to allow a margin of error on both sides of the spaceon the graph representing a particular town. If the equipment never exceeded a cer-tain speed during that space, including the margin for error on either side, it couldbe concluded that the equipment never exceeded that speed while passing through aparticular town.However, the speed stylus fluctuates substantially on the chart andit is not always possible to make such a determination.Sanders claimed that the chart for the trip of October 31 established that he wasnot speeding through High Hill.This chart was received in evidence as GeneralCounsel's Exhibit No. 20. By computing the miles from Kansas City to High Hill onthe outer graph it is possible to approximate, as described above, the space occupiedby High Hill on the chart.The undisputed evidence established that the postedzone in High Hill was approximately 1 mile.An examination of the chart in thelight of the explanation of it given by Sanders does not substantiate his contentionthat it establishes that he was not driving in excess of 35 miles per hour throughHigh Hill on October 31. The speed stylus in the space which was calculated bySanders to represent High Hill on the chart fluctuates from approximately 25 milesper hour to almost 60 miles per hour.While Sanders explained that some of thehigh peaks of the speed stylus fluctuation were caused by the shifting of gears ofthe 2-axle 10-speed tractor he was driving, it is not possible definitely to concludefrom the chart of October 31 at what speed Sanders progressed through High Hill.The chart for the trip of January 13, 1953, when Sanders was discharged, doestend to corroborate his contentions with respect to two of the locations where theCompany claimed he was exceeding the speed limit.Using the same method ofcalculation it is possible, within a matter of a few thousand feet, to determine onthe chart the location of Boonville, where Sanders was claimed to have gone through PACIFIC INTERMOUNTAIN EXPRESS COMPANY125a 30-mile zone at 40 miles per hour.Actually the chart indicates that Sanders didnot exceed 30 miles per hour for a space which more than exceeds the posted limitsof $oonville.The next place where Sanders was alleged to have speeded thatnight was High Hill, and here again the chart does not corroborate Sanders.Con-trary to his contention, it is not possible to tell in the space designated on the chartas representing High Hill whether or not Sanders stayed under the speed limit of35 miles per hour for the posted zone.With respect to St. Charles, the chart tendsto corroborate Sanders' statement.The speed stylus in the space represented bySt.Charles, allowing a few thousand feet for a margin of error on either side, in-dicates that Sanders at no time exceeded 30 miles an hour, and frequently was wellbelow- that, while progressing through the posted speed zone of St. Charles.TheCompany contended that he was driving 45 miles per hour through the first blockand a half or 2 blocks of the St. Charles speed zone before he stopped at the farend of the curve to discharge the auto transport driver. Since the space involvedwas only about 1,000 feet or less, it is difficult to determine exactly whether Sandershad reduced his speed to 30 miles per hour or less at that point. It is possible toconclude from the chart that he had not.However, the chart indicates that he wasbelow 30 miles per hour for a space in excess of the posted speed zone in St. Charles,and the evidence indicates that there was nothing to prevent an increase of speedafter leaving the city limits.Sanders denied that he had exceeded the speed limitin any of the posted zones either January 13 or October 31.With respect to thealleged speeding in St. Charles on the night of January 31, Dunbar corroboratedSanders because at that point Dunbar was traveling directly behind Sanders at thesame speed.Dunbar was also accused of speeding in the same area in St. Charles anddenied that either he or Sanders was exceeding the speed limit at that point. Baker-and Lohrey both testified at length and in detail concerning their checking of theequipment driven by Sanders and Dunbar on January 13 and stated that Sanders andDunbar were. speeding at the times and places heretofore indicated.Lohrey also,testified that Sanders was speeding on the trip of October 31, which resulted in thewarning letter,and claimed that Sanders admitted at the time that he was speeding,but contended that it made no difference because of the late hour and the fact thatnobody was out. Sanders denied that he was speeding on October 31 and deniedadmitting to Lohrey that he had been speeding.Dunbar also denied that he wasspeeding through Jonesburg on the night of January 13.Absent the evidence of the tachograph chart for January 13, it would be Sanders'word, corroborated by Dunbar with respect to St. Charles, against the word ofLohrey and Baker.However, the evidence of the chart tips the scales in favorof Sanders.As previously found, the chart of January 13 indicates that Sanders,was not speeding while going through Boonville and St. Charles, as claimed bythe Company.The charts do not substantiate his claim that he was not speedingthrough High Hill on either October 31 or January 13, but on the other hand, itisnot possible to conclude from the charts that he was speeding at either time.Because of the nature of the charts, as previously explained, it is not possible todetermine-from them whether he was speeding in the small space represented thereonby High Hill.Although the charts tend to establish that Sanders was not speeding on January 13upon at least two of the occasions claimed by the Company, this does not disposeof the basicissuesThe burden of proof is not upon the Company to establish that itfired Sanders for good cause, but rather is upon the General Counsel to establishthat Sanders was fired because of his concerted activities, as alleged in the com-plaint.Of course the failure of the Company to establish its defense as the truecause for Sanders' discharge raises considerable doubt concerning what the realcause might be.The failure to establish that speeding was the real cause forSanders' discharge would in the more typical discriminatory discharge case lead toa conclusion that the reason advanced by the Company was not the true one, andif other facts and circumstances were present, give rise to an inference that Sandershad been fired for discriminatory reasons.Why this conclusion cannot be reachedin this case is explained more fully hereinafter.It has previously been found that the Union did not cause or attempt to cause theCompany to discharge Sanders because of his concerted activitiesNevertheless, itgoes without saying that the Company, even in the absence of any pressure from theUnion to do so, might well have discharged Sanders because of his concerted activi-ties, including his aid and assistance to the charging parties and the General Counselin the prosecution of the previous case.The burden of proving this was of courseupon the General Counsel.The evidence offered in support of this allegation wasconfined chiefly to the testimony of Sanders and Dunbar concerning various conversa-tions which they had with officials of the Company.One of the incidents relied upon 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the General Counsel in support of this allegation concerned conversations betweenSanders and officials of the Company with respect to transferring him to some otherterminal of the Company. Sanders testified that around March 6, 1952, he talked toBaker about the situation with respect to Sanders' concerted activities in the Union,and asked Baker to let Sanders know if the Union brought any pressure to bear onthe Company to get rid of him, and that if such occurred, Sanders would like totransfer to another terminal in order to prevent being discharged.According toSanders, Baker told him at the time that there had been nothing like that so far.Sanders then testified that on April 29, he had another talk with Baker while ridingwith him in his car. Sanders said that Baker reminded him of their conversation ofMarch 6 and then admitted that there actually had been then and since a lot ofpressure brought on the Company by the Union to get rid of Sanders, and that itwould be best if he transferred to some other terminal. Baker said that he had talkedto Floyd Wicker, the Company's systemwide director of driving, and that,&(nderscould be transferred to some terminal out west.Baker told Sanders that under thecontract the Union could do anything and the Company could not afford any morestrikes.Sanders claimed that on that occasion he refused the transfer because, ashe told Baker, Sanders' group had won the fight about the extra board work by aunanimous vote and he did not want to transfer and thus lose his seniority. Bakersaid all right, but if there was another strike they would all get fired.According toSanders, Baker said that he would not tell Sanders who in the Union put the pressureon the Company to get rid of him and also that Baker would deny the converationunder oath.Baker denied all of the above-conversations concerning union pressureto fire Sanders or the Company trying to compel him to transfer, and testified thatthe conversations about transfer were initiated by Sanders and that he requested thetransfer.According to Baker, he had several conversations with Sanders at different timesabout the transfer.Baker said that the first conversation occurred on April 29,which Sanders claimed was the second and last conversation about transferring.Baker said that Sanders merely asked him if it would be possible to transfer to-oneof the western terminals, particularly Los Angeles.Baker told Sanders he knew ofno reason why Sanders could not transfer, and that Baker was going to a meetingof the Company in Denver in a few days and would inquire of the western managersand other company officials concerning such a possibility.According to Baker, hedid inquire at the meeting in Denver about the possibility of Sanders transferring.This was corroborated by Wicker, who was present at the Denver meeting and testi-fied that Baker made inquiries of the possibility of a driver transferring to a westernterminal.Baker testified that the western managers told him that they would let himknow whenever they had an opening, and that when he returned to Kansas City he soadvised Sanders.Baker said that Sanders then said that he had changed his mindand did not want to transfer.Except for that part of the conversation concerningthe transfer admitted by Baker, Baker denied all of the statements attributed to himby Sanders.According to Baker, later in the summer, Sanders again approached him about atransfer and Baker reminded him that he had told Baker that he had changed hismind and didn't want a transfer.Baker again told Sanders that Baker would seewhat he could do about it. Baker talked to Klein, the Company's Kansas City man-ager, about it.Later Klein informed Baker that he had talked to Schaefer concerningan opening in the Salt Lake City terminal, and that when one occurred Baker wouldbe notified so that Sanders could transfer.Baker told Sanders about that.Bakerclaimed that this was in August and was the time when he and Sanders discussed thetransfer in Baker's car.Baker said that Sanders again refused the transfer, claimingthat he did not want to give up his seniority in Kansas City and start out in anothercity at the bottom of the board.Baker impressed me as an honest and crediblewitness.There are several discrepancies in Sanders' version of the conversations he°had with the company officials and the Union concerning the transfer, which will beconsidered hereinafter and which cast doubt upon his version of the conversations andlend support to the conclusion that Baker's testimony was true and correct.About 4 or 5 days after the conversation of April 29 with Baker concerning thetransfer, according to Sanders he discussed the matter of his transfer with Williams,the business agent of the Union, sent in after Sanders' troubles with the Union beganand in whom Sanders had considerably more confidence than he did in Hayes andClevenger.According to Sanders, he did not tell Williams that the Union was bring-ing pressure to bear to cause the transfer.Yet Sanders testified that Baker had toldhim that just a few days before. Sanders' version of his conversation with Williamswas to the effect that the Company was making the transfer and that Sanders wantedto know from Williams what effect it would have upon Sanders' seniority within theUnion, and what if anything the Union was going to do about it. If Baker, as PACIFIC INTERMOUNTAIN EXPRESS COMPANY127Sanders testified, had just told him that the transfer was being brought about by pres-sure from the Union to get rid of Sanders, Sanders' testimony concerning his con-versation with Williams is subject to conjecture.According to Sanders, he made noclaim in his conversation with Williams that the Union was causing the transfer, andapparently placed all of the blame for the proposal upon the Company.Williamstestified at some length concerning this conversation with Sanders and stated thatSanders never mentioned to him that the Union was bringing pressure to bear on theCompany to get rid of Sanders. Sanders testified that he told Williams that theCompany was attempting to compel him to transfer, that Williams said that he knewit,because Schaefer had called him from California about it, and that Williams hadtold Schaefer that it was up to the Company and not up to the Union. Both Williamsand Schaefer denied ever talking to each other over the long-distance telephone con-cerning any transfers.Williams denied that Sanders had said that the Company wascausinghis transfer, and also denied stating that Williams knew it or that he hadever discussed it with anyone.According to Williams, Sanders wanted to learn whateffect the transfer would have upon his seniority and Williams advised him that hewould lose his seniority and would no longer be a member of Local 41.Williamsimpressed me as a reliable witness, and I credit his version of that conversation.Sanders' own version of that conversation casts doubt upon his version of theconversation,with Baker which occurred only 4 or 5 days before.If,as Sandersclaims, Baker had told him that the Union was bringing great pressure upon theCompany to get rid of Sanders, and for that reason the Company was proposing totransfer him to another terminal, it seems extremely unlikely that Sanders, in dis-cussingthis situation with Williams, would have blamed the transfer proposal upontheCompany and made no mention of the fact that the Union was causing it.Baker's and Williams' versions of the occurrence are much more logical: namely,that Sanders was asking for a transfer for reasons of his own; that Baker agreed tosee what he could do about it; and that Sanders consulted Williams in order to deter-minewhat effect such a transfer would have upon Sanders' union membership andseniority.Another statement made by Sanders concerning his conversation withBaker on- April 29 contains a discrepancy from the admitted facts and tends to cor-roborate Baker's version of the conversation.According to Sanders, he told Bakerthat although he had previously asked Baker to let him know if any pressure wasbrought to bear because he might in that event want to transfer, he had now changedhis mind about transferring because his group had won the fight over the extra boardby a unanimous vote.Yet Sanders testified that the conversation he had with Bakeroccurred on the afternoon of April 29 before the meeting at which the extra boardwas returned to a rotation basis by a unanimous vote.In September 1952, the subject of transfer came up in a conversation betweenSanders and Schaefer.They both testified that they discussed Sanders' transfer atthat time and that Schaefer said that he knew of no reason why Sanders could nottransfer to Los Angeles but that Schaefer would check into the matter. Schaefer saidthat he told Sanders that it was much easier to get on the Cedar City run than onthe Los Angeles run. Sanders said that when he talked to Schaefer about it he toldSchaefer that he had refused a transfer before when Baker was going to force Sandersto transfer.According to Schaefer, they merely discussed the possibilities of trans-fer and no mention was madeby Sanders of either the Union or the Company com-pelling him to transfer.Additional evidence which tends to support the Company'sversion of the conversations concerning the transfer is General Counsel's Exhibit No.15, a letter dated November 15, 1952, from Sanders to the Company requesting a,transfer to Los Angeles. In this letter Sanders stated that he had talked to Schaeferand Baker about transferring and that Schaefer had said that he knew of no reasonwhy Sanders could not. Sanders in that letter also stated that when he talked to Bakerabout the transfer he, Sanders, could not make up his mind because he was reluctantto give up his seniority and incur the expense of moving, and because at that timehis group was winning the fight within the Union. This letter, written by Sandersafter the occasions when, according to his testimony, the Union and the Companywere trying to compel his transfer, certainly does not tend to corroborate his versionof those conversations.This is particularly true in view of the fact that numerousother letters written by Sanders and received in evidence establish beyond doubt thathe had no hesitancy in calling to the attention of the Company and the Union conductwhich he considered wrong. For the reasons heretofore stated, I credit the testimonyof Schaefer, Baker, and Williams concerning the conversations had with Sandersabout his transfer.Another incident relied upon by the General Counsel and Sanders concerned aconversation with P. W. Tuckerman, the Company's Kansas City dispatcher.Thisoccurred during July 1952, shortly after the extra board had again been changed- toa seniority basis.Sanders testified that Tuckerman told him that Clevenger had 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDordered the change of the extra board backto a seniority basis, that the men werelucky to have two runs into St. Louis because the Union was trying to keep Sandersand Dunbar from getting a run, and that Sanders had no idea of the pressure thatthe Union was putting on the Company about them. Tuckerman denied this con-versation and said that Sanders had only asked him if he had heard that there wouldbe only two runs to St. Louis, and that Tuckerman had replied that he had not soheard.Both Hayes and Schaefer testified, and it was not disputed, that at the timereferred to by Sanders, Hayes was negotiating with the Companyin anattempt toget it to increase the number of runs to St. Louis from 8 to 10. In the face of thisundisputed fact, Sanders' version of his conversation with Tuckerman does not appearto be plausible, and I credit Tuckerman's testimonyAs pointed out in the excellentbrief submitted by counsel for the Company, in all of the various conversationsbetween officials of the Company and Sanders and Dunbar, Sanders and Dunbarseemto have initiated the subject or suggestion that the Union was bringing pressureto bear upon the Company to get rid of Sanders and DunbarA careful analysis ofthe entire record leads me to that conclusion.Sanders further testified that on or about August 15, 1952, he talked to Lohrey ina restaurant on the highway and Lohrey complained about the Union's taking awayhis seniority and told Sanders that it was wrong for Hayes to try to get Sanders firedThis was denied by Lohrey whom I credit. All of the officials of the Company testi-fied, and Sanders himself admitted, that every time he spoke to the Company abouthis concerted activities and the trouble he was having within the Union, they advisedhim that it was an internal union matter which he would have to straighten outwithin the Union.Under the contract entered into as the result of collective bargain-ing between the Company and the Union, the Union was given exclusive control overquestions of seniority.Irrespective of the merits of the dispute on the seniorityquestion, there can be do doubt that it is established in the record that the Company .took the position that it wasa union matterin which the Company was not involved.There is also no question in the record but that Sanders was one of the leaders of theconcerted activity designed to change the Union's policy on seniority and that heassistedthe charging parties and the General Counsel in the preparation and presenta-tionof the previous case, although he did not file the charges or testify at the hear-ings.Thereis not a single iotaof evidence in the record to establish that the Com-pany discharged Sanders because of his aidand assistancein the preparation andpresentationof the previous case, other than the bare facts that he did so aid andwas subsequently discharged.As previously stated, the burden of proof was on theGeneral Counsel to establish that Sanders was fired by the Company because of hisconcerted activities, includinghis aid in the previous case.Ithas been found that the reason advanced by the Company for dischargingSanders, namely his alleged speeding on the trip of January 13, is not substantiated bythe proof offered by the Company. I am not satisfied from a preponderance of theevidence that Sanders' alleged speeding upon theoccasionsheretofore discussed wasthe real reason for his discharge by the Company.However, that doesnot trans-fer the burden of proof from the General Counsel. The situation here is somewhatdifferent from that encountered in the typical discriminatory dischargefor unionactivities or membership. In the usualsituationother evidence is found in the recordwhich leads to the conclusion that the respondent is strongly opposed tounion activi-ties and membership, and, frequently, that the respondent has engaged in interference,restraint, and coercion of activities protected by Section 7 of the Act.With such abackground and a finding thatthe reasonadvanced by the respondent for the dis-charge of the alleged discriminateeis notthe real reason, it is logical and proper toinfer, in view of the proof establishing the respondent's antagonismtowards unionmembership and activities, that the realreasonand motivation behind the dischargewas the employee's union activities or membership.Here we have no such proof.There is no evidence that the Company was opposed in any way to the union orconcerted activities of its employees,and infact the record establishes that the Com-pany has had amicable relationships and negotiations with the Union and its em-ployees over a period of years.There is no background or independent proof inthe record to establish any bias upon the part of the Companyagainst union orconcerted activities or membershipThis distinguishes the case substantially fromthe usualsituationreferred to above.Evenassumingthat the reason advanced by theCompany for discharging Sanders was not a valid and substantial reasonas demon-strated by the evidence, we are left with a record which does not establishany reasonfor Sanders' discharge, and from which, in the absence of any proof that the Companywas opposedto union orconcertedactivitiesor hadengagedin conduct violative ofSection 8(a) (1) of the Act, it isimpossibleto draw an inference that the realreason forSanders'discharge was his concerted activities.To do so would be merespeculation,and would notbe supported by substantial evidenceon the entire record PACIFIC INTERMOUNTAIN EXPRESS COMPANY129considered as a whole.To conclude that the reason advanced by the Company forthe discharge was not well founded and therefore the Company must have dischargedSanders-because of his concerted activities is to put the cart before the horse.It isnot the burden or responsibility of the Company to establish why it firedSanders, rather it is the burden of the General Counsel to establish that he wasfired because of his concerted activities. It is true that in the usual case direct proofisnot available of the reason for a discharge.When the reason advanced by a re-spondent proves to be unfounded and merely a subterfuge, then proof, which es-tablishes that the respondent is opposed to union or concerted activities or hasengaged in conduct which interferes with, restrains, and coerces employees in theexercise of their right to engage in concerted activities, makes it proper to concludethat the real reason for the discharge was such concerted activities.Here, in theabsence of any proof that the Union caused or attempted to cause the discharge,we are left with a record which establishes that Sanders engaged in a protractedseries of concerted activities, that the Company was aware of these activities, thatthe Company was not opposed to such activities nor to concerted activities generally,and that the reason advanced by the Company for the discharge is not well founded.Upon such a record, it would be pure speculation and guesswork to draw an in-ference that the Company discharged Sanders because of his concerted activities.Referring again to theSalt River Valleycase,2 where facts somewhat similar to thepresent case were considered by the Board, and the Board found that the unionhad not caused the employee's discharge, even though it had advised the employerof its disapproval of the employee's activities and had threatened him with discharge,the Board there found that the employer had discharged the employee because ofhis concerted activities.However, while the employee's concerted activities therewere also opposed to the policy of the union and designed to effect changes in it,the distinguishing feature between that case and the present one is that the concertedactivities -therewere also strongly opposed by the employer and concededly werethe reason for the employee's discharge.The employer contended that the activitieswere not protected concerted activities,while admitting that it had discharged theemployee for engaging in them. Both in that case and in the earlierNu-Car Car-riers, Inc.,case,3 the Board had determined that concerted activities within a uniondesigned to change its policies were nevertheless concerted activities within themeaning ofSection 7 of the Act and entitled to its protection. In theSalt RiverValleycase the employee's concerted activities directly affected the employer eco-nomically, even though they were concerted activities designed to change a unionpolicy and opposed by the union. In the instant case, there is no evidence that theactivities of Sanders and his fellow employees in any way affected or concerned theCompany, so as to motivate it to discharge him for such activities.As Sandersadmitted and the record reveals, the Company took the position throughout thatthe concerted activities designed to change the Union's seniority policy were of noconcern to the Company and were of concern solely to the Union. Economicallyand` practically the policies advocated by Sanders would have had no effect uponthe Company.Admittedly, all of the Company's driver-employees were well quali-fied to perform their jobs, and it made no difference to the Company which par-ticular driver took any particular run, or in what order the runs were assigned tothe drivers, as long as qualified drivers were available to do the work.The changesin policy advocated by Sanders and his fellow employees would have made no dif-ference to the Company in this respect.Contrary to the situation in theSalt RiverValleycase, there is no proof in this record to establish that Sanders' concertedactivitieswere the cause, or even a reason, for the Company discharging him. Itmight perhaps be argued that because the Union was a strong and militant group,and the Company was aware of the concerted activities and the Union's oppositionthereto, the Company might have discharged Sanders, even though his union ac-tivitieswere of no direct concern to the Company but because they were opposedby the Union, in order to cement relations with the union officials.To concludethat the Company discharged Sanders merely to curry favor with the Union, inthe absence of any evidence of opposition to the concerted activities and of proof thatthe concerted activities in any way concerned or affected the Company, wouldbe at best mere speculation.A preponderance of the reliable evidence in the record considered as a wholeconvinces me, and I find, that the General Counsel has failed to sustain the burden2 SaltRiver Valley WaterUsersAssociation,an Arizona Corporation,supra.9Nu-Car Carriers, Inc.,88 NLRB75, enfd 189 F 2d 756(C A. 3).338207 -55-vol 110-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDof proof to establish that the Company dischargedSanders because of his concertedactivities.D. The alleged threat by the Company to discharge Dunbar because of his concertedactivitiesand because he filed charges and testified in the previous case againstthe Company and the UnionThe complaint alleged that the Company threatened to discharge Dunbar be-cause of his concerted activities engaged in with Sanders and other employees, be-cause Dunbar had filed charges and testified against the Company and the Union inthe previous case, and for the further purpose of intimidating and discouraginghim from testifying on behalf of Sanders in the present case.Dunbar was oneof the active leaders with Sanders in the concerted activities designed to change thepolicies of the Union on seniority and the assigning of extra work,and was amongthe persons who filed charges resulting in the former hearing at which he testifiedas a witness for the General Counsel.As in the case of Sanders, because of themany communications between Sanders, Dunbar, the Company, and the Union,there can be no doubt but that the Company was well aware of Dunbar's role inthe dispute going on within the Union.Sanders testified that during one of his con-versations with Baker, Baker complained to him about the many letters of com-plaint written to the Company by the employees about the dispute with the Union,the threats of suit against the Company by the employees, the filing of chargeswith the Board against the Company, and contended that the drivers were puttingthe Company in the middle and that something would be done about it. Bakerdenied ever having made any such statement to Sanders, and I credit Baker.Dunbar,as previously found, was following Sanders along the highway on January 13, wasaccused of speeding through Jonesburg and St. Charles by Baker and Lohrey, andwas given a warning letter for such speeding the following day.Dunbar deniedthat he violated any speed limits that night.The tachograph device on his; truckwas not working, so there is no tachograph chart in evidence concerning his trip.Even assuming that Dunbar was not speeding on January 13, there is no evidencein the record that the Company gave him a warning letter for speeding because ofhis concerted activities, because he had filed charges and testified in the previouscase, or to discourage him from testifying in the present case.With respect tothe latter, Sanders had not filed his charges in the instant case at the time Dunbar'swarning letter was issued.On the occasion of Sanders' discharge in St. Louis, Dun-bar accused Baker of laying for them, and told Baker that he might as well dis-charge Dunbar then as later. It was undisputed that Baker denied this, and ad-vised Dunbar that as long as he did his job correctly he would not be discharged.During February 1953, the Company received an insurance checker's report ad-visingit that Dunbar had been observed driving his truck at 57 miles per hour andpassing anothervehicle in a no-passing zone while approaching a blind curve inthe road.The Company's speed limit on the open highway was 50 miles per hour.Baker left word for Dunbar to see him about this report but it was not until some-time in March that Dunbar got around to seeing Baker about it.This was, ofcourse, some time after Sanders' discharge and after he had filed his charges withthe Board against the Company and the Union. In the conversation which ensued,Dunbar accused Baker of trying to trap him through the insurance company's check-ers and to fire him. Baker replied that he did not know what Dunbar was talkingabout.Dunbar testified that Baker told him that Baker knew some of the unionmen were giving him a rough time, and that if the trouble that he and Sanders hadstirred up with the Union and the Board would die down, Dunbar could continueto work as long as he did the job.Dunbar also said that Baker then told him thatitwould not do him any good to appear as a witness for Sanders at his hearing, butas long as the trouble was stirred up Baker was going to wash his hands of it.Dunbar said that Baker told him that Baker did not like a remark which Dunbarhad made at Sanders' unemployment compensation hearing, when Sanders had askedDunbar if he could lay off and testify for him, and Dunbar had replied that hewould just as soon do so because it was the season when blizzards occurred andthe drivers got fired for having wrecks.Baker denied all of the above statement'sattributed to him by Dunbar except that concerning the unemployment compensa-tion hearing.Baker admitted having a conversation with Dunbar about his un=favorable insurance checker report.Baker admitted that with respect to the inci-dent at the unemployment compensation hearing, he told Dunbar that he did notlikeDunbar's statement made, in public, in response to Sanders' inquiry if Dunbarcould lay off for the next hearing, that he would just as soon do so because thedrivers got fired for having wrecks during the blizzard season.Baker said that he PACIFIC INTERMOUNTAIN EXPRESS COMPANY131had told Dunbar that he did not like the statement made because it reflected uponBaker,the other supervisors, and the Company.He testified that he explained toDunbar that the Company had to operate in all kinds of weather and it was neces-sary for the drivers to do their jobs.Again,as inother incidents,it is apparentfrom Dunbar's testimony that he originated the subject of the Company trying.to get ridof him. I credit Baker's version of the conversation.On April 7, 1953, Dunbar was involved in an accident in which his truck left theroad and raninto aditch.An investigation of the facts of that accident led theCompany to conclude that Dunbar was guilty of carelessness and recklessness and,of driving at excessive speed under the circumstances.The Company issued a warn-under the contract to Dunbar on April 10, 1953.Dunbar admitted the factsas allegedby the Company but contended that he was not negligent under the cir-cumstancesand was not driving too fast.An analysis of the facts leads me to believethat Dunbar 'was operating his vehicleat anexcessive speed under the circumstancesthere prevailing.In any event, the Company merely issued a warning letter to him.As previously found, the contract provided that an employee could not be dischargedfor an offense,with certain exceptions, unless a warning letter for the same or similaroffense hadbeen issued within the preceding 9 months.Dunbar had been given awarningletter for speeding on January 13, 1953.The Company concluded thatDunbar was driving at an excessive rate of speed under the circumstances in theaccident of April 7, 1953.Under the terms of the contract, it seems apparent thatif it had chosen to do so, the Company could have discharged Dunbar on that occa-sion.If, asthe General Counsel and Dunbar contend, the Company was out to gethim because of his concerted activities and because he filed charges and testified, inthe previouscase, it isdifficult to understand why, when an opportunity within theterms of the contract arose, it did not carry out its plan.Actually, I believe theevidence establishes that the Company was giving Dunbar every opportunity to do hisjob and was not attempting to cause his discharge because of his concerted activities.In connection with the accident of April 7, the Company sent one of its driver-foremen;-Milton Fleming, to investigate the circumstances.He arrived at the placewhere the truck was in the ditch and had an extended conversation with Dunbarconcerningthe accident.Dunbar testified that Fleming on that occasion told himto quit his job because of the trouble with the Union that he and Sanders had stirredup.Fleming denied ever having made any such statement to Dunbar. Flemingtestifiedthat in the course of his conversation on that occasion with Dunbar, Dunbarcomplainedbitterly about various supervisors of the Company and other employees,and that Fleming then told him that if he felt so strongly about the Company'ssupervisors it was bound to affect his driving, and it would be better if he quit beforehe had a bad crackup.On that occasion Fleming sent Dunbar back to Kansas Cityvia another company truck, and subsequently issued the warning letter to Dunbar.Although Dunbar contended that Fleming had fired him at the time, Fleming deniedthis and stated that he only told Dunbar that he was going to issue a warning letter,which in fact he did.It isundisputed that the Company reimbursed Dunbar for theseveral days'time elapsingbetween the accident and the next time he went out on arun.Icredit Fleming's version of the conversation with Dunbar.Further corrobora-tionof the fact that the Company was not trying to entrap Dunbar and looking foran excuse to fire him is furnished by the fact that shortly after the accident of April7, 1953, Dunbar was involved in another serious accident in which two people werekilled.Afterinvestigation,Dunbar was completely exonerated and cleared by theCompany of any fault and was so advised by Baker. Dunbar was still driving forthe Company at the time of the hearing.A preponderance of the credible evidence in the entire record convinces me, andI find,that the Company did not threaten to discharge Dunbar because of his con-certed activities, because he filed charges and gave testimony in the previous case, orin order to intimidate and discourage him from testifying in the instant case.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Company is engaged in commerce within the meaning of Section 2 (6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2 (5) ofthe Act.3.The Company has not engaged in any unfair labor practices in violation ofSection 8 (a) (1), (3), or (4) of the Act.4.The Union has not engaged in any unfair labor practices in violation of Section8 (b) (1) (A) or (2) of the Act.[Recommendationsomitted from publication.]